EXHIBIT 10.11

EXECUTION COPY

$625,000,000

CREDIT AGREEMENT

among

ROPER INDUSTRIES, INC., as Parent Borrower,

The Foreign Subsidiary Borrowers Referred to Herein,

The Several Lenders from Time to Time Parties Hereto,

MERRILL LYNCH CAPITAL CORPORATION, BANK ONE, NAand
KEY BANK NATIONAL ASSOCIATION, as Documentation Agents,
WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent,

and

JPMORGAN CHASE BANK, as Administrative Agent

Dated as of December 29, 2003

J.P. MORGAN SECURITIES INC. and WACHOVIA CAPITAL MARKETS, LLC, as Joint
Bookrunners and Joint Lead Arrangers

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

--------------------------------------------------------------------------------

 SECTION 1. DEFINITIONS      1    1.1   Defined Terms    1    1.2   Other
Definitional Provisions    25    1.3   Exchange Rates    25  

--------------------------------------------------------------------------------

 SECTION 2. AMOUNT AND TERMS OF COMMITMENTS    26    2.1   Term Commitments  
 26    2.2   Procedure for Term Loan Borrowing    28    2.3   Repayment of Term
Loans    28    2.4   Revolving Commitments    29    2.5   Procedure for
Revolving Loan Borrowing    29    2.6   Swingline Commitment    30    2.7  
Procedure for Swingline Borrowing; Refunding of Swingline Loans    30    2.8  
Commitment Fees, etc    31    2.9   Termination or Reduction of Commitments  
 32    2.10   Optional Prepayments    32    2.11   Mandatory Prepayments    32  
 2.12   Conversion and Continuation Options    33    2.13   Limitations on
Eurocurrency Tranches    34    2.14   Interest Rates and Payment Dates    34  
 2.15   Computation of Interest and Fees    35    2.16   Inability to Determine
Interest Rate    35    2.17   Pro Rata Treatment and Payments    35    2.18  
Requirements of Law    37    2.19   Taxes    38    2.20   Indemnity    40  
 2.21   Change of Lending Office    40    2.22   Replacement of Lenders    40  
 2.23   Additional Foreign Subsidiary Borrowers    41  

--------------------------------------------------------------------------------

 SECTION 3. LETTERS OF CREDIT    41    3.1   L/C Commitment    41    3.2  
Procedure for Issuance of Letter of Credit    42    3.3   Fees and Other
Charges    42    3.4   L/C Participations    42    3.5   Reimbursement
Obligation of the Parent Borrower    43    3.6   Obligations Absolute    43  
 3.7   Letter of Credit Payments    44    3.8   Applications    44  

--------------------------------------------------------------------------------

 SECTION 4. REPRESENTATIONS AND WARRANTIES    44    4.1   Financial Condition  
 44    4.2   No Change    45    4.3   Existence; Compliance with Law    45  
 4.4   Power; Authorization; Enforceable Obligations    46    4.5   No Legal
Bar    46    4.6   Litigation    46    4.7   No Default    46    4.8   Ownership
of Property; Liens    46    4.9   Intellectual Property    47    4.10   Taxes  
 47    4.11   Federal Regulations    47    4.12   Labor Matters    47    4.13  
ERISA    47    4.14   Investment Company Act; Other Regulations    48    4.15  
Subsidiaries    48    4.16   Use of Proceeds    48    4.17   Environmental
Matters    48    4.18   Accuracy of Information, etc    49    4.19   Security
Documents    50    4.20   Solvency    50    4.21   Senior Indebtedness    50  

--------------------------------------------------------------------------------

 SECTION 5. CONDITIONS PRECEDENT    50    5.1   Conditions to Initial Extension
of Credit    50    5.2   Conditions to Each Extension of Credit    53    5.3  
Initial Loan to Each New Foreign Subsidiary Borrower    54  

--------------------------------------------------------------------------------

 SECTION 6. AFFIRMATIVE COVENANTS    54    6.1   Financial Statements    54  
 6.2   Certificates; Other Information    55    6.3   Payment of Obligations  
 56    6.4   Maintenance of Existence; Compliance    56    6.5   Maintenance of
Property; Insurance    56    6.6   Inspection of Property; Books and Records;
Discussions    56    6.7   Notices    56    6.8   Environmental Laws    57  
 6.9   Interest Rate Protection    57    6.10   Additional Collateral, etc    57
 

--------------------------------------------------------------------------------

 SECTION 7. NEGATIVE COVENANTS    59    7.1   Financial Condition Covenants  
 59    7.2   Indebtedness    60    7.3   Liens    61    7.4   Fundamental
Changes    62    7.5   Disposition of Property    62    7.6   Restricted
Payments    63    7.7   Capital Expenditures    64    7.8   Investments    64  
 7.9   Optional Payments and Modifications of Certain Debt Instruments    65  
 7.10   Transactions with Affiliates    65    7.11   Sales and Leasebacks    65
   7.12   Swap Agreements    65    7.13   Changes in Fiscal Periods    66  
 7.14   Negative Pledge Clauses    66    7.15   Clauses Restricting Subsidiary
Distributions    66    7.16   Lines of Business    66    7.17   Amendments to
Acquisition Documents    67  

--------------------------------------------------------------------------------

 SECTION 8. EVENTS OF DEFAULT    67  

--------------------------------------------------------------------------------

 SECTION 9. THE AGENTS    70    9.1   Appointment    70    9.2   Delegation of
Duties    70    9.3   Exculpatory Provisions    70    9.4   Reliance by
Administrative Agent    70    9.5   Notice of Default    71    9.6  
Non-Reliance on Agents and Other Lenders    71    9.7   Indemnification    72  
 9.8   Agent in Its Individual Capacity    72    9.9   Successor Administrative
Agent    72    9.10   Documentation Agent and Syndication Agent    72  

--------------------------------------------------------------------------------

 SECTION 10. MISCELLANEOUS    73    10.1   Amendments and Waivers    73    10.2
  Notices    74    10.3   No Waiver; Cumulative Remedies    75    10.4  
Survival of Representations and Warranties    75    10.5   Payment of Expenses
and Taxes    75    10.6   Successors and Assigns; Participations and
Assignments    76    10.7   Adjustments; Set-off    79    10.8   Counterparts  
 79    10.9   Severability    79    10.10   Integration    80    10.11  
Governing Law    80    10.12   Submission To Jurisdiction; Waivers    80  
 10.13   Acknowledgements    80    10.14   Releases of Guarantees and Liens  
 81    10.15   Confidentiality    81    10.16   WAIVERS OF JURY TRIAL    82  
 10.17   Judgment Currency    82    10.18   Delivery of Addenda    86  

--------------------------------------------------------------------------------

SCHEDULES:        

--------------------------------------------------------------------------------

1.1   Commitments   2.1   Alternative Currency Agent Provisions   3.1   Bank One
Letters of Credit   4.4   Consents, Authorizations, Filings and Notices   4.6  
Litigation   4.15   Subsidiaries   4.17   Environmental Matters   4.19   UCC
Filing Jurisdictions   5.1   Sources and Uses   7.2(d)   Existing Indebtedness  
7.3(f)   Existing Liens   7.8(a)   Existing Investments  

--------------------------------------------------------------------------------

EXHIBITS:     

--------------------------------------------------------------------------------

A   Form of Guarantee and Collateral Agreement   B   Form of Compliance
Certificate   C   Form of Closing Certificate   D   Form of Addendum   E   Form
of Assignment and Assumption   F   Form of Legal Opinion of King & Spalding
LLP   G   Form of Exemption Certificate   H-1   Form of Incremental Term
Facility Activation Notice   H-2   Form of New Lender Supplement   I   Form of
Notice of Conversion/Continuation   J   Form of Joinder Agreement  

--------------------------------------------------------------------------------

        CREDIT AGREEMENT (this “Agreement”), dated as of December 29, 2003,
among ROPER INDUSTRIES, INC., a Delaware corporation (the “Parent Borrower”),
the Foreign Subsidiary Borrowers (as defined below), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), MERRILL LYNCH CAPITAL CORPORATION, BANK ONE, NA, and KEY BANK
NATIONAL ASSOCIATION, as documentation agents (in such capacity, the
“Documentation Agents”), WACHOVIA BANK, NATIONAL ASSOCIATION, as syndication
agent (in such capacity, the “Syndication Agent”), and JPMORGAN CHASE BANK, as
administrative agent.

        The parties hereto hereby agree as follows:

SECTION 1. DEFINITIONS

        1.1   Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

        “ABR”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the greater of (a) the Prime Rate in effect on
such day and (b) the Federal Funds Effective Rate in effect on such day plus ½
of 1%. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective as of the opening of business on the
effective day of such change in the Prime Rate or the Federal Funds Effective
Rate, respectively.

        “ABR Loans”: Loans the rate of interest applicable to which is based
upon the ABR.

        “Acquisition”: the acquisition by the Parent Borrower (either directly
or indirectly through one or more of its Subsidiaries) of 100% of Neptune’s
outstanding Capital Stock, and in conjunction therewith, the acquisition of that
portion of Capital Stock of DAP Technologies, Ltd. not owned by Neptune prior to
the Closing Date.

        “Acquisition Agreement”: (a) the Stock Purchase Agreement, dated as of
October 21, 2003, among Neptune, the shareholders of Neptune listed on the
signature pages thereto and the Parent Borrower and (b) a related letter of
intent between Neptune and the DAP Sellers executed in connection with the Stock
Purchase Agreement.

        “Acquisition Claim Amounts”: any amounts received as a result of any
breach of any term or provision of the Acquisition Documentation or otherwise in
respect of any claim by any Group Member arising out of the Acquisition (other
than with respects to amounts paid pursuant to working capital or similar
adjustments or to the extent relating to indemnification or reimbursement of
amounts paid by any Group Member to Persons other than Group Members).

        “Acquisition Documentation”: collectively, the Acquisition Agreement and
all schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith.

        “Addendum”: an instrument, substantially in the form of Exhibit D, by
which a Lender becomes a party to this Agreement as of the Closing Date.

        “Adjustment Date”: as defined in the definition of "Pricing Grid".

        “Administrative Agent”: JPMorgan Chase Bank, together with its
affiliates, as an arranger of the Commitments and as the administrative agent
for the Lenders under this Agreement and the other Loan Documents, together with
any of its successors. It is understood that matters concerning Alternative
Currency Loans will be administered by J.P. Morgan Europe Ltd.

        “Affiliate”: as to any Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person shall be deemed to
control another Person if the controlling Person (a) is the “beneficial owner”
(as defined in Rule 13d-3 under the Securities Exchange Act of 1934) of 10% or
more of the aggregate voting securities (or other voting interests) required for
the election of directors (or persons performing similar functions) of such
controlled Person or (b) has the power to direct or cause the direction of the
management and policies of the controlled Person, whether through ownership of
Capital Stock, by contract or otherwise.

        “Agents”: the collective reference to the Syndication Agent, the
Documentation Agents and the Administrative Agent.

        “Aggregate Exposure”: with respect to any Lender at any time, an amount
equal to (a) until the Closing Date, the aggregate amount of such Lender’s
Commitments at such time and (b) thereafter, the sum of (i) the then unpaid
principal amount of such Lender’s US$ Term Loans, (ii) the amount of such
Lender’s Euro Term Commitment then in effect and (iii) the amount of such
Lender’s Revolving Commitments then in effect or, if any such Revolving
Commitments have been terminated, the amount of such Lender’s relevant Revolving
Extensions of Credit then outstanding.

        “Aggregate Exposure Percentage”: with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

        “Agreement”: as defined in the preamble hereto.

         “Alternative Currencies”: Euros and Sterling.

        “Alternative Currency Agent”: the Alternative Currency Agent appointed
pursuant to Schedule 2.1.



        “Alternative Currency Loans”: Loans denominated in any Alternative
Currency.

        “Applicable Margin”: (a) for each Type of Loan (other than Incremental
Term Loans), the rate per annum set forth under the relevant column heading
below:

ABR Loans Eurocurrency Loans             Revolving Loans and Swingline Loans  
 1.0 %  2.0 % Term Loans    1.0 %  2.0 %

and (b) for Incremental Term Loans, such per annum rates as shall be agreed to
by the Parent Borrower and the applicable Incremental Term Lenders as shown in
the applicable Incremental Term Facility Activation Notice; provided, that (i)
from and after the date that is six months after the Closing Date, the
Applicable Margin with respect to Revolving Loans and Swingline Loans will be
determined pursuant to the Pricing Grid and (ii) if the all-in pricing of any
Incremental Term Loan is more than 0.25% per annum above the pricing of any
other Term Loans (as calculated by the Administrative Agent upon written notice
which shall provide sufficient detail to support such increase), the Applicable
Margin with respect to such other Term Loans shall be increased concurrently
with the funding of such Incremental Term Loan such that the resulting pricing
differential shall equal 0.25% per annum.

        “Application”: an application, in such form as the Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

         “Approved Fund”: as defined in Section 10.6(b).

        “Asset Sale”: any Disposition of property or series of related
Dispositions of property (excluding any such Disposition permitted by clause
(a), (b), (c), (d), (e) or (f)of Section 7.5) that yields gross proceeds to any
Group Member (valued at the initial principal amount thereof in the case of
non-cash proceeds consisting of notes or other debt securities and valued at
fair market value in the case of other non-cash proceeds) in excess of
$1,000,000.

         “Assignee”: as defined in Section 10.6(b).

        “Assignment and Assumption”: an Assignment and Assumption, substantially
in the form of Exhibit E.

        “Available Multicurrency Revolving Commitment”: as to any Multicurrency
Revolving Lender at any time, an amount equal to the excess, if any, of (a) such
Lender’s Multicurrency Revolving Commitment then in effect over (b) such
Lender’s Multicurrency Revolving Extensions of Credit then outstanding.

        “Available US$ Revolving Commitment”: as to any US$ Revolving Lender at
any time, an amount equal to the excess, if any, of (a) such Lender’s US$
Revolving Commitment then in effect over (b) such Lender’s US$ Revolving
Extensions of Credit then outstanding; provided, that in calculating any
Lender’s US$ Revolving Extensions of Credit for the purpose of determining such
Lender’s Available US$ Revolving Commitment pursuant to Section 2.8(a), the
aggregate principal amount of Swingline Loans then outstanding shall be deemed
to be zero.

         “Benefitted Lender”: as defined in Section 10.7(a).

        “Board”: the Board of Governors of the Federal Reserve System of the
United States (or any successor).

        “Borrowers”: the collective reference to the Parent Borrower and the
Foreign Subsidiary Borrowers.

        “Borrowing Date”: any Business Day specified by the relevant Borrower as
a date on which such Borrower requests the relevant Lenders to make Loans
hereunder.

         “Business”: as defined in Section 4.17(b).

        “Business Day”: a day other than a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
close; provided that (a) with respect to any borrowings, disbursements and
payments in respect of and calculations, interest rates and Interest Periods
pertaining to Eurocurrency Loans, such day is also a day on which banks are open
for general business in the principal financial center of the country of the
relevant currency and (b) with respect to notices and determinations in
connection with, and payments of principal and interest on, Loans denominated in
Euros, such day is also a day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer System (TARGET) (or, if such clearing system
ceases to be operative, such other clearing system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for settlement of
payment in Euros.

        “Calculation Date”: (a) three Business Days prior to the last Business
Day of each calendar quarter and (b) any other Business Day selected by the
Administrative Agent in its discretion; provided that each date that is on or
about the date of any borrowing request or rollover request with respect to any
Alternative Currency Loan shall also be a “Calculation Date” with respect to the
relevant Alternative Currency.

        “Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

        “Capital Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.

        “Capital Stock”: any shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any
equivalent ownership interests in a Person (other than a corporation), any other
interest or participation that confers on a Person the right to receive a share
of the profits and losses of, or distributions of assets of, the issuing Person
and any warrants, rights or options to purchase any of the foregoing; provided,
that “Capital Stock” shall not include any debt securities convertible into
equity securities prior to such conversion.

        “Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition; (b)
certificates of deposit, time deposits, eurocurrency time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000 or, in the case of Foreign Subsidiaries,
any local office of any commercial bank organized under the laws of the relevant
local jurisdiction or any OECD country or any political subdivision thereof
which has a combined capital and surplus and undivided profits of not less than
$500,000,000; (c) commercial paper of an issuer rated at least A-1 by S&P or P-1
by Moody’s, or carrying an equivalent rating by a nationally recognized rating
agency, if both of the two named rating agencies cease publishing ratings of
commercial paper issuers generally, and maturing within six months from the date
of acquisition; (d) repurchase obligations of any Lender or of any commercial
bank satisfying the requirements of clause (b) of this definition, having a term
of not more than 30 days, with respect to securities issued or fully guaranteed
or insured by the United States government; (e) securities with maturities of
one year or less from the date of acquisition issued or fully guaranteed by any
state, commonwealth or territory of the United States, by any political
subdivision or taxing authority of any such state, commonwealth or territory or
by any foreign government, the securities of which state, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or A2 by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; (g) money market mutual or
similar funds that invest exclusively in assets satisfying the requirements of
clauses (a) through (f) of this definition; (h) money market funds that (1)
comply with the criteria set forth in SEC Rule 2a-7 under the Investment Company
Act of 1940, as amended and (2) are rated A by S&P and A2 by Moody’s and (iii)
have portfolio assets of at least $100,000,000; and (i) in the case of Foreign
Subsidiaries, substantially similar Investments to those set forth in clauses
(a) through (h) above denominated in foreign currencies, provided that
references to the United States (or any agency, instrumentality or state
thereof) shall be deemed to mean foreign countries having a sovereign rating of
“A” or better from either S&P or Moody’s.

        “Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied.

        “Code”: the Internal Revenue Code of 1986, as amended from time to time.

        “Collateral”: all property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document.

        “Commitment”: any Term Commitment, Revolving Commitment or Euro Term
Commitment.

        “Commitment Fee Rate”: 0.50% per annum; provided, that from and after
the date that is six months after the Closing Date, the Commitment Fee Rate will
be determined pursuant to the Pricing Grid.

        “Commonly Controlled Entity”: an entity, whether or not incorporated,
that is under common control with the Parent Borrower within the meaning of
Section 4001 of ERISA or is part of a group that includes the Parent Borrower
and that is treated as a single employer under Section 414 of the Code.

        “Common Stock Offering”: a registered primary public offering of the
common stock of the Parent Borrower.

        “Compliance Certificate”: a certificate duly executed by a Responsible
Officer substantially in the form of Exhibit B.

        “Conduit Lender”: any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Section 2.18, 2.19, 2.20 or 10.5 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender or (b) be deemed to have any Commitment.

        “Confidential Information Memorandum”: the Confidential Information
Memorandum dated November 2003 and furnished to certain Lenders.

        “Consideration”: in connection with any acquisition or Investment, the
consideration paid by any Group Member in connection therewith (including
consideration in the form of issuance of Capital Stock of any Group Member and
assumption of Indebtedness).

        “Consolidated Current Assets”: at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of the Parent Borrower at such date.

        “Consolidated Current Liabilities”: at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the Parent
Borrower at such date, but excluding (a) the current portion of any Funded Debt
of the Group Members, (b) without duplication of clause (a) above, all
Indebtedness consisting of Revolving Loans or Swingline Loans to the extent
otherwise included therein and (c) short-term Indebtedness incurred by Foreign
Subsidiaries.

        “Consolidated EBITDA”: for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill) and organization costs, (e) any non-cash expenses in
connection with Capital Stock compensation and (f) any extraordinary non-cash
expenses or losses (other than any such losses excluded from Consolidated Net
Income pursuant to clause (d) of the definition thereof), and minus, (a) to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) interest income, (ii) any extraordinary non-cash income
or gains (including, whether or not otherwise includable as a separate item in
the statement of such Consolidated Net Income for such period, gains on the
sales of assets outside of the ordinary course of business) and (iii) income tax
credits (to the extent not netted from income tax expense) and (b) any cash
payments made during such period in respect of items described in clause (f)
above subsequent to the fiscal quarter in which the relevant non-cash expenses
or losses were reflected as a charge in the statement of Consolidated Net
Income, all as determined on a consolidated basis.

        For the purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) (other than
pursuant to any determination of the Consolidated Interest Coverage Ratio), (i)
if at any time during such Reference Period the Parent Borrower or any
Subsidiary shall have made any Material Disposition, the Consolidated EBITDA for
such Reference Period shall be reduced by an amount equal to the Consolidated
EBITDA (if positive) attributable to the property that is the subject of such
Material Disposition for such Reference Period or increased by an amount equal
to the Consolidated EBITDA (if negative) attributable thereto for such Reference
Period and (ii) if during such Reference Period the Parent Borrower or any
Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for such
Reference Period shall be calculated after giving pro forma effect thereto as if
such Material Acquisition occurred on the first day of such Reference Period. As
used in this definition, (a) “Material Acquisition” means the Acquisition and
any other acquisition of property or series of related acquisitions of property
that constitutes assets comprising all or substantially all of an operating unit
of a business or constitutes all or substantially all of the common stock of a
Person and (b) “Material Disposition” means any Disposition of property or
series of related Dispositions of property that yields gross proceeds to the
Group Members in excess of $5,000,000.

        “Consolidated Interest Coverage Ratio”: for any period, the ratio of (a)
Consolidated EBITDA for such period to (b) Consolidated Interest Expense for
such period.

        “Consolidated Interest Expense”: for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the Group
Members for such period with respect to all outstanding Indebtedness of the
Group Members (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing,
expenses comparable to or in the nature of interest under any Qualified
Receivables Transaction and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP).

        “Consolidated Net Income”: for any period, the consolidated net income
(or loss) of the Group Members, determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded (a) the income (or deficit) of
any Person accrued prior to the date it becomes a Subsidiary of the Parent
Borrower or is merged into or consolidated with any Group Member, (b) the income
(or deficit) of any Person (other than a Subsidiary of the Parent Borrower) in
which any Group Member has an ownership interest, except to the extent that any
such income is actually received by the Parent Borrower or such Subsidiary in
the form of dividends or similar distributions, (c) the undistributed earnings
of any Subsidiary of the Parent Borrower to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary is not at the
time permitted by the terms of any Contractual Obligation (other than under any
Loan Document) or Requirement of Law applicable to such Subsidiary, (d) net
losses for operations discontinued as reflected on the Parent Borrower’s
financial statements for periods ending on or prior to September 30, 2003 and
(e) charges to such net income resulting from expenses and premiums paid in
connection with the transactions contemplated hereby to the extent described on
Schedule 5.1.

        “Consolidated Net Worth”: at a particular date, all amounts which would
be included under shareholders’ equity (including capital stock, additional
paid-in capital and retained earnings) on the consolidated balance sheet for the
Parent Borrower and its consolidated Subsidiaries determined in accordance with
GAAP.

        “Consolidated Senior Debt”: all Consolidated Total Debt other than the
Convertible Notes and any Subordinated Debt.

        “Consolidated Senior Leverage Ratio”: as of any date, the ratio of (a)
(i) Consolidated Senior Debt on such date minus (ii) aggregate Reinvestment Cash
held on such date to (b) Consolidated EBITDA measured for the four consecutive
fiscal quarters ending on such date.

        “Consolidated Total Assets”: at any date, total assets of the Group
Members at such date, determined on a consolidated basis in accordance with
GAAP.

        “Consolidated Total Debt”: at any date, the aggregate principal amount
of all Indebtedness of the Group Members at such date, determined on a
consolidated basis in accordance with GAAP.

        “Consolidated Total Leverage Ratio”: as of any date, the ratio of (a)
(i) Consolidated Total Debt on such date minus (ii) aggregate Reinvestment Cash
held on such date to (b) Consolidated EBITDA measured for the four consecutive
fiscal quarters ending on such date.

        “Consolidated Total Revenue”: for any period, the consolidated revenue
of the Group Members, determined on a consolidated basis in accordance with
GAAP.

        “Consolidated Working Capital”: at any date, the excess of Consolidated
Current Assets on such date over Consolidated Current Liabilities on such date.

        “Continuing Directors”: the directors of the Parent Borrower’s board of
directors on the Closing Date and each other director nominated for election or
elected to such board of directors with the approval of the Continuing Directors
who were members of such board at the time of such nomination or election.

        “Contractual Obligation”: as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

        “Convertible Note Documents”: any indenture or other agreement entered
into by the Parent Borrower governing the Convertible Notes, together with all
instruments and other agreements entered into by any Group Member in connection
therewith.

        “Convertible Notes”: the Parent Borrower’s Senior Subordinated
Convertible Notes due 2033, including, all such notes issued within 30 days of
the Closing Date pursuant to the underwriters’ over allotment option set forth
in the underwriting agreement pursuant to which such notes were sold by the
Parent Borrower.

        “Cost of Funds Rate“: with respect to any Alternative Currency, the rate
of interest determined by the Administrative Agent (which determination shall be
conclusive absent manifest error) to be the cost to the relevant Lenders of
obtaining funds denominated in such currency for the relevant Interest Period.

        “DAP Sellers”: immediately prior to the Closing Date, the shareholders
of DAP Technologies, Ltd., other than Neptune.

        “Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

        “Determination Date”: each date that is three Business Days after any
Calculation Date.

        “Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

        “Disqualified Stock”: any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, matures or is mandatorily
redeemable, pursuant to a sinking fund obligation or otherwise, or redeemable at
the option of the holder thereof, in whole or in part, on or prior to the date
that is 91 days after the latest final maturity of the Loans.

        “Documentation Agents”: as defined in the preamble hereto.

        “Dollar Equivalent”: on any date of determination, (a) for the purposes
of determining compliance with Section 7 or the existence of an Event of Default
under Section 8 (other than for the purpose of determining amounts outstanding
hereunder, in which case clause (b) below shall govern), with respect to any
amount denominated in a currency other than Dollars, the equivalent in Dollars
of such amount, determined in good faith by the Parent Borrower in a manner
consistent with the way such amount is or would be reflected on the Parent
Borrower’s audited consolidated financial statements for the fiscal year in
which such determination is made and (b) with respect to any amount hereunder
denominated in an Alternative Currency, the amount of Dollars that may be
purchased with such amount of such currency at the Exchange Rate (determined as
of the applicable Determination Date) with respect to such currency on such
date.

        “Dollar Eurocurrency Loans”: Eurocurrency Loans denominated in Dollars.

        “Dollars” and “$": dollars in lawful currency of the United States.

        “Dollar Term Loans”: Term Loans denominated in Dollars.

        “Domestic Subsidiary”: any Subsidiary of the Parent Borrower organized
under the laws of any jurisdiction within the United States.

        “ECF Percentage”: 75%; provided, that, with respect to each fiscal year
of the Parent Borrower ending on or after December 31, 2004, the ECF Percentage
shall be reduced to 0% if the Consolidated Senior Leverage Ratio as of the last
day of such fiscal year is not greater than 2.0 to 1.0.

        “Environmental Laws”: any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

        “Equity Offering”: any Common Stock Offering and any registered public
offering of the Parent Borrower’s convertible notes.

        “ERISA”: the Employee Retirement Income Security Act of 1974, as amended
from time to time.

        “Eurocurrency Base Rate”: with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, the rate per annum determined on the
basis of the rate for deposits in the relevant currency for a period equal to
such Interest Period commencing on the first day of such Interest Period
appearing on the relevant page of the Telerate screen as of 11:00 A.M., Local
Time, two Business Days prior to the beginning of such Interest Period. In the
event that such rate does not appear on the Telerate screen, the “Eurocurrency
Base Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurocurrency rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered deposits in the relevant
currency at or about 11:00 A.M., Local Time, two Business Days prior to the
beginning of such Interest Period in the interbank eurocurrency market where its
relevant eurocurrency and foreign currency and exchange operations are then
being conducted for delivery on the first day of such Interest Period for the
number of days comprised therein.

        “Eurocurrency Loans”: Loans the rate of interest applicable to which is
based upon the Eurocurrency Rate.

        “Eurocurrency Rate”: with respect to each day during each Interest
Period pertaining to a Eurocurrency Loan, a rate per annum determined for such
day in accordance with the following formula (rounded upward to the nearest
1/100th of 1%):

Eurocurrency Base Rate

--------------------------------------------------------------------------------

1.00 - Eurocurrency Reserve Requirements

        “Eurocurrency Reserve Requirements”: for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve requirements in effect on such day
(including basic, supplemental, marginal and emergency reserves) under any
regulations of the Board or other Governmental Authority having jurisdiction
with respect thereto dealing with reserve requirements prescribed for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board) maintained by a member bank of the Federal Reserve
System.

        “Eurocurrency Tranche”: the collective reference to Eurocurrency Loans
under a particular Facility and made in a particular currency the then current
Interest Periods with respect to all of which begin on the same date and end on
the same later date (whether or not such Loans shall originally have been made
on the same day).

        “Euros” and “€": the single currency of participating member states of
the European Union.

        “Euro Term Commitments”: the collective reference to the Euro Term
Participating Commitments and the Euro Term Unparticipated Commitments.

        “Euro Term Fronting Commitment”: as to any Lender, the obligation of
such Lender, if any, to make a Euro Term Loan to Roper Germany in Euros in a
principal amount not to exceed the amount set forth under the heading “Euro Term
Fronting Commitment” opposite such Lender’s name on Schedule 1.1. The original
aggregate amount of the Euro Term Fronting Commitments is €_________________
[Euro equivalent of $42,000,000 to be inserted].

        “Euro Term Fronting Lender”: each Lender that has a Euro Term Fronting
Commitment or a Euro Term Unparticipated Commitment or that holds a Euro Term
Loan.

        “Euro Term Fronting Percentage”: as to any Euro Term Fronting Lender at
any time, the percentage which such Lender’s Euro Term Fronting Commitment then
constitutes of the aggregate Euro Term Fronting Commitments (or, at any time
after the Closing Date, the percentage which the principal amount of such
Lender’s Euro Term Loan then outstanding constitutes of the aggregate principal
amount of the Euro Term Loans then outstanding).

        “Euro Term Funded Participation”: any amount funded by a Euro Term
Participating Lender pursuant to Section 2.1(b).

        “Euro Term Lenders”: as applicable, the Euro Term Fronting Lenders
and/or the Euro Term Participating Lenders.

        “Euro Term Loan”: as defined in Section 2.1(a).

        “Euro Term Participating Commitment”: as to any Lender, the obligation
of such Lender, if any, to refund to the Euro Term Fronting Lenders, in Dollars,
a share of the Euro Term Loans pursuant to Section 2.1(b) in an aggregate
principal amount not to exceed the amount set forth under the heading “Euro Term
Participating Commitment” opposite such Lender’s name on Schedule 1.1 (which
amount shall be subject to currency fluctuations, which in turn shall be subject
to the limitations set forth in Section 2.11(g)).

        “Euro Term Participating Lender”: each Lender that has a Euro Term
Participating Commitment or that holds a Euro Term Funded Participation.

        “Euro Term Percentage”: as to any Euro Term Lender at any time, the
percentage which such Lender’s Euro Term Commitment then constitutes of the
aggregate Euro Term Commitments.

        “Euro Term Unparticipated Commitment”: as to any Euro Term Fronting
Lender, the Dollar Equivalent of the portion of the principal amount of its Euro
Term Loan that does not benefit from participations as described in Section
2.1(b), as set forth under the heading “Euro Term Unparticipated Commitment”
opposite such Lender’s name on Schedule 1.1 (which amount shall be subject to
currency fluctuations, which in turn shall be subject to the limitations set
forth in Section 2.11(g)).

        “Event of Default”: any of the events specified in Section 8, provided
that any requirement for the giving of notice, the lapse of time, or both, has
been satisfied.

        “Excess Cash Flow”: for any fiscal year of the Parent Borrower, the
excess, if any, of (a) the sum, without duplication, of (i) Consolidated Net
Income for such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in arriving at such Consolidated Net
Income, (iii) decreases in Consolidated Working Capital for such fiscal year,
and (iv) the aggregate net amount of non-cash loss on the Disposition of
property by the Group Members during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Group
Members in cash during such fiscal year on account of Capital Expenditures
(excluding the principal amount of Indebtedness incurred to finance such
expenditures and any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all prepayments of
Revolving Loans and Swingline Loans during such fiscal year to the extent
accompanying permanent optional reductions of the Revolving Commitments and all
optional prepayments of the Term Loans during such fiscal year, (iv) the
aggregate amount of all regularly scheduled principal payments of Indebtedness
(including the Term Loans) of the Group Members made during such fiscal year
(other than in respect of any revolving credit facility to the extent there is
not an equivalent permanent reduction in commitments thereunder), (v) increases
in Consolidated Working Capital for such fiscal year, (vi) the aggregate amount
of all cash Restricted Payments actually made by the Parent Borrower during such
fiscal year in accordance with Section 7.6(b) or (c), and (vii) the aggregate
net amount of (a) non-cash gain on the Disposition of property by any Group
Member and (b) any non-cash settlement of or payment, or series of related
settlements or payments, in respect of any property or casualty insurance claim
or any condemnation proceeding, in each case during such fiscal year (other than
with respect to Dispositions of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income.

        “Excess Cash Flow Application Date”: as defined in Section 2.11(d).

        “Exchange Rate”: on any day, with respect to any Alternative Currency,
the rate at which such Alternative Currency may be exchanged into Dollars, as
set forth at approximately 11:00 A.M., Local Time, on such day on the applicable
Reuters World Spot Page. In the event that any such rate does not appear on any
Reuters World Spot Page, the Exchange Rate shall be determined by reference to
such other publicly available service for displaying exchange rates reasonably
selected by the Administrative Agent in consultation with the Parent Borrower
for such purpose or, at the discretion of the Administrative Agent in
consultation with the Parent Borrower, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
Alternative Currency are then being conducted, at or about 11:00 A.M., Local
Time, on such day for the purchase of the applicable Alternative Currency for
delivery three Business Days later, provided that, if at the time of any such
determination, for any reason, no such spot rate is being quoted, the
Administrative Agent may use any other reasonable method it deems appropriate to
determine such rate, and such determination shall be presumed correct absent
manifest error.

        “Excluded Foreign Subsidiary”: any Foreign Subsidiary selected by the
Parent Borrower whose Capital Stock is not required to be pledged as Collateral
in order to enable the Parent Borrower to remain in compliance with Section
6.10(c).

        “Facility”: each of (a) the US$ Term Commitments and the US$ Term Loans
made thereunder (the “US$ Term Facility”), (b) the Euro Term Fronting
Commitments, the Euro Term Commitments and the Euro Term Loans and Euro Term
Loan Funded Participations made thereunder (the “Euro Term Facility”), (c) the
US$ Revolving Commitments and the extensions of credit made thereunder (the “US$
Revolving Facility”), (d) the Multicurrency Revolving Commitments and the
extensions of credit made thereunder (the “Multicurrency Revolving Facility”)
and (e) the Incremental Term Loans (the “Incremental Term Facility”).

        “Federal Funds Effective Rate”: for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by JPMorgan Chase Bank from
three federal funds brokers of recognized standing selected by it.

        “Fee Payment Date”: (a) the third Business Day following the last day of
each March, June, September and December and (b) as applicable, the last day of
the Revolving Commitment Period or the date on which all of the Term Loans or
Revolving Commitments under a particular Facility have been paid in full or
terminated.

        “Foreign Subsidiary”: any Subsidiary of the Parent Borrower that is not
a Domestic Subsidiary.

        “Foreign Subsidiary Borrowers”: Roper Germany and any other Foreign
Subsidiary with respect to which the conditions set forth in Sections 2.23 and
5.3 have been satisfied.

        “Funded Debt”: as to any Person, all Indebtedness of such Person that
matures more than one year from the date of its creation or matures within one
year from such date but is renewable or extendible, at the option of such
Person, to a date more than one year from such date or arises under a revolving
credit or similar agreement that obligates the lender or lenders to extend
credit during a period of more than one year from such date, including all
current maturities and current sinking fund payments in respect of such
Indebtedness whether or not required to be paid within one year from the date of
its creation and, in the case of the Borrowers, Indebtedness in respect of the
Loans.

        “Funding Office”: the office of the Administrative Agent specified in
Section 10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Parent
Borrower and the Lenders.

        “GAAP”: generally accepted accounting principles in the United States as
in effect from time to time, except that for purposes of Section 7.1, GAAP shall
be determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of any covenants, standards or terms in this
Agreement, then the Parent Borrower and the Administrative Agent agree to enter
into negotiations in order to amend such provisions of this Agreement so as to
reflect equitably such Accounting Changes with the desired result that the
criteria for evaluating the Parent Borrower’s financial condition shall be the
same after such Accounting Changes as if such Accounting Changes had not been
made. Until such time as such an amendment shall have been executed and
delivered by the Parent Borrower, the Administrative Agent and the Required
Lenders, all financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Changes had not
occurred. “Accounting Changes” refers to changes in accounting principles
required by any final and effective rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants or, if applicable, the SEC.

        “Governmental Authority”: any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization (including the National Association of Insurance Commissioners).

        “Group Members”: the collective reference to the Parent Borrower and its
Subsidiaries.

        “Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by each Borrower and each Subsidiary
Guarantor, substantially in the form of Exhibit A.

        “Guarantee Obligation”: as to any Person (the "guaranteeing person"),
any obligation, including a reimbursement, counterindemnity or similar monetary
obligation, of the guaranteeing person that guarantees or in effect guarantees,
or which is given to induce the creation of a separate obligation by another
Person (including any bank under any letter of credit) that guarantees or in
effect guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Parent Borrower in good faith.

        “Incremental Term Facility Activation Notice”: a notice substantially in
the form of Exhibit H-1.

        “Incremental Term Lenders”: each Lender that holds an Incremental Term
Loan.

        “Incremental Term Loans”: any Loan made pursuant to Section 2.1(c).

        “Incremental Term Maturity Date”: with respect to the Incremental Term
Loans to be made pursuant to any Incremental Term Facility Activation Notice,
the maturity date specified in such Incremental Term Facility Activation Notice,
which date shall be a date no earlier than the final maturity of the other Term
Loans.

        “Indebtedness”: of any Person at any date, without duplication, such
Person’s (a) obligations for borrowed money, (b) obligations representing the
deferred purchase price of property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade and other than earn-outs or other similar forms of
contingent purchase prices), (c) obligations, whether or not assumed, secured by
Liens on or payable out of the proceeds or production from property or assets
now or hereafter owned or acquired by such Person, (d) obligations which are
evidenced by notes, acceptances, or other instruments, (e) Capital Lease
Obligations, (f) obligations, contingent or otherwise, with respect to letters
of credit or similar arrangements, (g) Off-Balance Sheet Liabilities, (h)
Disqualified Stock, (i) Guarantee Obligations in respect of obligations of the
kind referred to in clauses (a) through (h) above, and (j) for the purposes of
Section 8(e) only, obligations in respect of Swap Agreements. The amount of
Indebtedness of any Person at any date shall be without duplication (i) the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability of any Guarantee Obligations or contingent
obligations described above at such date and (ii) in the case of Indebtedness of
others secured by a Lien to which the property or assets owned or held by such
Person is subject, the lesser of the fair market value at such date of any asset
subject to a Lien securing the Indebtedness of others and the amount of the
Indebtedness secured. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.

        “Insolvency”: with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

        “Insolvent”: pertaining to a condition of Insolvency.

        “Intellectual Property”: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, patents, patent licenses, trademarks, trademark
licenses, technology, know-how and processes, and all rights to sue at law or in
equity for any infringement or other impairment thereof, including the right to
receive all proceeds and damages therefrom.

        “Interest Payment Date”: (a) as to any ABR Loan (other than any
Swingline Loan), the last day of each March, June, September and December to
occur while such Loan is outstanding and the final maturity date of such Loan,
(b) as to any Eurocurrency Loan having an Interest Period of three months or
less, the last day of such Interest Period, (c) as to any Eurocurrency Loan
having an Interest Period longer than three months, each day that is three
months, or a whole multiple thereof, after the first day of such Interest Period
and the last day of such Interest Period, (d) as to any Loan (other than any
Revolving Loan that is an ABR Loan and any Swingline Loan), the date of any
repayment or prepayment made in respect thereof and (e) as to any Swingline
Loan, the day that such Loan is required to be repaid.

        “Interest Period”: as to any Eurocurrency Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurocurrency Loan and ending one, two, three or six months
thereafter, as selected by the relevant Borrower in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and (b)
thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurocurrency Loan and ending one, two, three
or six months thereafter, as selected by the relevant Borrower by irrevocable
notice to the Administrative Agent not later than 11:00 A.M., Local Time, on the
date that is three Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i)

if any Interest Period would otherwise end on a day that is not a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;


(ii)

no Borrower may select an Interest Period under a particular Facility that would
extend beyond the Revolving Termination Date or beyond the date final payment is
due on the relevant Term Loans, as the case may be;


(iii)

any Interest Period that begins on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
a calendar month; and


(iv)

each Borrower shall select Interest Periods so as not to require a payment or
prepayment of any Eurocurrency Loan during an Interest Period for such Loan.


         “Investments”: as defined in Section 7.8.

        “Issuing Lender”: JPMorgan Chase Bank or any affiliate thereof, or, in
the case of the Letters of Credit listed on Schedule 3.1, Bank One, N.A. or any
affiliate thereof, in its capacity as issuer of any Letter of Credit. Each
reference herein to “the Issuing Lender” shall be deemed to be a reference to
the relevant Issuing Lender with respect to the relevant Letter of Credit.

         “L/C Commitment”: $20,000,000.

        “L/C Obligations”: at any time, an amount equal to the sum of (a) the
aggregate then undrawn and unexpired amount of the then outstanding Letters of
Credit and (b) the aggregate amount of drawings under Letters of Credit that
have not then been reimbursed pursuant to Section 3.5.

        “L/C Participants”: the collective reference to all US$ Revolving
Lenders other than the Issuing Lender.

        “Lenders”: as defined in the preamble hereto; provided, that unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender.

        “Letters of Credit”: as defined in Section 3.1(a).

        “Lien”: any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing), but excluding any licensing of
products, services or Intellectual Property in the ordinary course of business.

        “Loan”: any loan made by any Lender pursuant to this Agreement.

        “Loan Documents”: this Agreement, the Security Documents, the Notes and
any amendment, waiver, supplement or other modification to any of the foregoing.

        “Loan Parties”: each Group Member that is a party to a Loan Document.

        “Local Time”: (a) in the case of Alternative Currency Loans, London time
(or, in the case of the definition of “Eurocurrency Base Rate” with respect to
Loans denominated in Euros, Brussels time) and (b) in all other cases, New York
City time.

        “Majority Facility Lenders”: with respect to any Facility, the holders
of more than 50% of the aggregate amount of the US$ Term Loans, Euro Term
Commitments or Revolving Extensions of Credit, as the case may be, outstanding
thereunder (or, in the case of the US$ Revolving Facility or Multicurrency
Revolving Facility, prior to any termination of the Revolving Commitments
thereunder, the holders of more than 50% of such Revolving Commitments).

        “Material Adverse Effect”: a material adverse effect on (a) the
business, assets, liabilities (contingent or otherwise), operations, condition
(financial or otherwise) or prospects of the Group Members taken as a whole or
(b) the validity or enforceability of this Agreement or any of the other Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
hereunder or thereunder.

        “Materials of Environmental Concern”: any gasoline or petroleum
(including crude oil or any fraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, in each case to the extent
regulated under any Environmental Law, including asbestos, polychlorinated
biphenyls and urea-formaldehyde insulation.

        “Moody’s”: Moody’s Investors Service, Inc.

        “Multicurrency Revolving Commitment”: as to any Lender, the obligation
of such Lender, if any, to make Revolving Loans in Dollars or any Alternative
Currency in an aggregate principal amount not to exceed the amount set forth
under the heading “Multicurrency Revolving Commitment” opposite such Lender’s
name on Schedule 1.1 or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The original amount of the aggregate Multicurrency
Revolving Commitments is $50,000,000.

        “Multicurrency Revolving Extensions of Credit”: as to any Multicurrency
Revolving Lender at any time, an amount equal to the aggregate principal amount
of all Multicurrency Revolving Loans held by such Lender then outstanding. In
the case of Multicurrency Revolving Loans denominated in Alternative Currencies,
such amount shall be calculated using the Dollar Equivalent thereof.

        “Multicurrency Revolving Lender”: each Lender that has a Multicurrency
Revolving Commitment or that holds Multicurrency Revolving Loans.

        “Multicurrency Revolving Loans”: as defined in Section 2.4(a).

        “Multicurrency Revolving Percentage”: as to any Multicurrency Revolving
Lender at any time, the percentage which such Lender’s Multicurrency Revolving
Commitment then constitutes of the aggregate Multicurrency Revolving Commitments
or, at any time after the Multicurrency Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Multicurrency Revolving Extensions of Credit then outstanding
constitutes of the aggregate principal amount of the Multicurrency Revolving
Extensions of Credit then outstanding.

        “Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

        “Neptune”: Neptune Technology Group Holdings Inc.

        “Net Cash Proceeds”: (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) of such Asset Sale or
Recovery Event, net of attorneys’ fees, accountants’ fees, investment banking
fees, brokerage commissions, amounts required to be applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Asset Sale or Recovery Event (other than any Lien
pursuant to a Security Document), other customary fees and expenses actually
incurred in connection therewith and net of taxes paid or reasonably estimated
to be payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements) and appropriate amounts
to be provided by a Group Member as a reserve against any liabilities associated
with the assets Disposed of, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with assets Disposed of (collectively,
“Liability Reserves”) (provided, that any such Liability Reserves shall be
deemed “Net Cash Proceeds” to the extent any excess Liability Reserves exist
following the payment in full, compromise, settlement or other liquidation of
all related liabilities, or, if earlier, the stated expiration of any period
during which claims may be made in respect of such liabilities as set forth in
the documentation governing the relevant Asset Sale, but only to the extent of
the amount by which the relevant Liability Reserve exceeds any relevant claims
made) and (b) in connection with any issuance or sale of Capital Stock or any
incurrence of Indebtedness, the cash proceeds received from such issuance or
incurrence, net of attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith.

        “New Lender Supplement”: a supplement substantially in the form of
Exhibit H-2.

        “Non-Excluded Taxes”: as defined in Section 2.19(a).

        “Non-U.S. Lender”: as defined in Section 2.19(d).

        “Notes”: the collective reference to any promissory note evidencing
Loans.

        “Off-Balance Sheet Liabilities” of a Person means (a) any Receivables
Transaction Attributed Debt and repurchase obligation or liability of such
Person or any of its Subsidiaries with respect to Receivables or notes
receivable sold by such Person or any of its Subsidiaries (calculated to include
the unrecovered investment of purchasers or transferees of Receivables or notes
receivable or any other obligation of such Person or any of its Subsidiaries or
such transferor to purchasers/transferees of interests in Receivables or notes
receivables or the agent for such purchasers/transferees), (b) any repurchase
obligation or liability of such Person or any of its Subsidiaries under any sale
and leaseback transactions which do not create a liability on the consolidated
balance sheet of such Person, (c) any liability of such Person or any of its
Subsidiaries under any so-called “synthetic” lease transaction, or (d) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of borrowing but which
does not constitute a liability on the consolidated balance sheets of such
Person and its Subsidiaries.

        “Other Taxes”: any and all present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies arising from
any payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

        “Parent Borrower”: as defined in the preamble hereto.

        “Participant”: as defined in Section 10.6(c).

        “PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

        “Permitted Acquisition” : any acquisition by the Parent Borrower or any
Subsidiary of all or substantially all of the Capital Stock of, or all or
substantially all of the assets of, or of a business, unit or division of, any
Person; provided that (a) the Parent Borrower shall be in compliance, on a
proforma basis after giving effect to such acquisition, with the covenants
contained in Section 7.1, in each case recomputed as at the last day of the most
recently ended fiscal quarter of the Parent Borrower for which the relevant
information is available as if such acquisition had occurred on the first day of
each relevant period for testing such compliance (as demonstrated in a
certificate of a Responsible Officer delivered to the Administrative Agent prior
to the consummation of any acquisition where the Consideration paid exceeds
$25,000,000); (b) no Default or Event of Default shall have occurred and be
continuing, or would occur after giving effect to such acquisition; (c) in the
case of any acquisition of Capital Stock of a Person, such acquisition shall
have been approved by the Board of Directors or comparable governing body of
such Person; and (d) in the case of an acquisition pursuant to which Capital
Stock of one or more Persons organized under the laws of a jurisdiction other
than the United States or assets located in any such jurisdiction (collectively,
“Foreign Assets”) are acquired, the Consideration paid for such Foreign Assets,
together with the Consideration paid for all other Foreign Assets in the
then-current fiscal year, shall not exceed, without the prior written consent of
the Required Lenders, 40% of Consolidated Net Worth for such fiscal year prior
to giving effect to such acquisition. For the purposes of clause (d) above, in
the case of any acquisition involving Foreign Assets and assets that are not
Foreign Assets, (i) the Parent Borrower shall determine in good faith the
appropriate allocation of the Consideration paid for such acquisition between
such asset classes and (ii) if one or more Domestic Subsidiaries of the type
referred to in clause (x) of Section 6.10(b) are acquired, such Domestic
Subsidiaries shall be deemed to be Foreign Assets if said Section 6.10(b) is not
complied with by the date that is 90 days after the relevant acquisition.

        “Person”: an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

        “Plan”: at a particular time, any employee benefit plan that is covered
by ERISA and in respect of which the Parent Borrower or a Commonly Controlled
Entity is (or, if such plan were terminated at such time, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.

        “Pricing Grid”: the table set forth below.

Consolidated Total Leverage Ratio

--------------------------------------------------------------------------------

Applicable Margin for
Eurocurrency Loans

--------------------------------------------------------------------------------

Applicable Margin for ABR
Loans

--------------------------------------------------------------------------------

Commitment Fee
Rate

--------------------------------------------------------------------------------

 Greater than or equal to 3.0 to 1.0      2.0 %  1.0 %  0.50 %

--------------------------------------------------------------------------------

Greater than or equal to 2.50 to    1.75 %  0.75 %  0.375 %   1.0 but less than
3.0 to 1.0  

--------------------------------------------------------------------------------

Less than 2.50 to 1.0    1.50 %  0.50 %  0.375 %

--------------------------------------------------------------------------------

For the purposes of the Pricing Grid, changes in the rates set forth therein
resulting from changes in the Consolidated Total Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which financial statements are delivered to the Lenders pursuant to
Section 6.1 and shall remain in effect until the next change to be effected
pursuant to this paragraph (it being understood that on the date on which the
Pricing Grid initially becomes effective, any applicable change shall be based
on the most recent financial statements so delivered prior to such effective
date). If any financial statements referred to above are not delivered within
the time periods specified in Section 6.1, then, until the date that is three
Business Days after the date on which such financial statements are delivered,
the highest rate set forth in each column of the Pricing Grid shall apply. At
all times while an Event of Default shall have occurred and be continuing, the
highest rate set forth in each column of the Pricing Grid shall apply (which, in
the case of interest rates, shall be in addition to the increase in the
Applicable Margin described in the last sentence of the definition thereof).
Each determination of the Consolidated Total Leverage Ratio pursuant to the
Pricing Grid shall be made in a manner consistent with the determination thereof
pursuant to Section 7.1.

        “Prime Rate” shall mean the rate of interest per annum publicly
announced from time to time by JPMorgan Chase Bank as its prime rate in effect
at its principal office in New York City (the Prime Rate not being intended to
be the lowest rate of interest charged by JPMorgan Chase Bank in connection with
extensions of credit to debtors).

        “Pro Forma Balance Sheet”: as defined in Section 4.1(a).

        “Projections”: as defined in Section 6.2(c).

        “Properties”: as defined in Section 4.17(a).

        “Qualified Receivables Transaction”: any transaction or series of
transactions that may be entered into by any Group Member pursuant to which such
Group Member may sell, convey or otherwise transfer to (a) a Receivables Entity
(in the case of a transfer by such Group Member) or (b) any other Person (in the
case of a transfer by a Receivables Entity), or may grant a security interest
in, any Receivables (whether now existing or arising in the future) of such
Group Member, and any assets related thereto including, without limitation, all
collateral securing such Receivables, all contracts and all guarantees or other
obligations in respect of such Receivables, the proceeds of such Receivables and
other assets which are customarily transferred, or in respect of which security
interests are customarily granted, in connection with asset securitizations
involving Receivables.

        “Receivable”: a right to receive payment arising from a sale or lease of
goods or the performance of services by a Person pursuant to an arrangement with
another Person pursuant to which such other Person is obligated to pay for goods
or services under terms that permit the purchase of such goods and services on
credit and shall include, in any event, any items of property that would be
classified as an “account”, “chattel paper”, a “payment intangible” or an
“instrument” under the Uniform Commercial Code as in effect in the State of New
York and any “supporting obligations” (as so defined) of such items.

        “Receivables Entity”: either (a) any Subsidiary of the Parent Borrower
or (b) another Person to which any Group Member transfers Receivables and
related assets, in either case which engages in no activities other than in
connection with the repurchase or financing of Receivables and which is
designated by the Board of Directors of the Parent Borrower as a Receivables
Entity:

    (i)        no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (x) is guaranteed by any Group Member
(excluding guarantees of obligations (other than the principal of, and interest
on, Indebtedness) pursuant to Standard Securitization Undertakings); (y) is
recourse to or obligates any Group Member in any way other than pursuant to
Standard Securitization Undertakings; or (z) subjects any property or asset of
any Group Member, directly or indirectly, contingently or otherwise, to the
satisfaction thereof, other than pursuant to Standard Securitization
Undertakings;


    (ii)        with which no Group Member has any material contract, agreement,
arrangement or understanding (except in connection with any equity investment, a
purchase money note or a Qualified Receivables Transaction permitted by Section
7.5(e) other than (x) on terms, taken as a whole, no less favorable to such
Group Member than those that might be obtained at the time from Persons that are
not Affiliates of such Group Member or (y) for the payment of fees in the
ordinary course of business in connection with servicing Receivables; and


    (iii)        to which no Group Member has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results.


        “Receivables Transaction Attributed Debt”: the amount of obligations
outstanding under the legal documents entered into as part of any receivables
securitization (including any Qualified Receivables Transaction) on any date of
determination that would be characterized as principal if such receivables
securitization were structured as a secured lending transaction rather than as a
purchase.

        “Recovery Event”: any settlement of or payment, or series of related
settlements or payments, in respect of any property or casualty insurance claim
or any condemnation proceeding that yield gross proceeds to the Group Members in
excess of $1,000,000.

        “Refunded Swingline Loans”: as defined in Section 2.7.

        “Register”: as defined in Section 10.6(b).

        “Regulation U”: Regulation U of the Board as in effect from time to
time.

        “Reimbursement Obligation”: the obligation of the Parent Borrower to
reimburse the Issuing Lender pursuant to Section 3.5 for amounts drawn under
Letters of Credit.

        “Reinvestment Cash”: any Reinvestment Deferred Amount held by a Group
Member in the form of cash or Cash Equivalents and not subject to any Lien other
than pursuant to the Loan Documents, until the date on which such amount is
reinvested as contemplated hereby or, if applicable, the date on which the
Parent Borrower shall have determined not to, or shall have otherwise
permanently ceased to, acquire or repair assets useful in the Group Members’
businesses with such Reinvestment Deferred Amount.

        “Reinvestment Deferred Amount”: with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Group Member in connection
therewith that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 2.11(b).

        “Reinvestment Event”: as defined in Section 2.11(b).

        “Reinvestment Prepayment Amount”: with respect to any Reinvestment
Event, the Reinvestment Deferred Amount relating thereto less any amount
expended prior to the relevant Reinvestment Prepayment Date to acquire or repair
assets useful in the Group Members’ business.

        “Reinvestment Prepayment Date”: with respect to any Reinvestment Event,
the earlier of (a) the date occurring twelve months after such Reinvestment
Event and (b) the date on which the Parent Borrower shall have determined not
to, or shall have otherwise permanently ceased to, acquire or repair assets
useful in the Group Members’ businesses with all or any portion of the relevant
Reinvestment Deferred Amount.

        “Reorganization”: with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

        “Reportable Event”: any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty day notice period is
waived under subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg.
§ 4043.

        “Required Lenders”: at any time, the holders of more than 50% of (a)
until the Closing Date, the Commitments then in effect and (b) thereafter, the
sum of (i) the aggregate unpaid principal amount of the US$ Term Loans then
outstanding, (ii) the aggregate Euro Term Commitments then in effect and (iii)
the aggregate Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated under any Facility, the aggregate Revolving
Extensions of Credit then outstanding thereunder.

        “Requirement of Law”: as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

        “Responsible Officer”: the chief executive officer, president or chief
financial officer of the Parent Borrower, but in any event, with respect to
financial matters, the chief financial officer of the Parent Borrower.

        “Restricted Payments”: as defined in Section 7.6.

        “Revolving Commitment Period”: the period from and including the Closing
Date to the Revolving Termination Date.

        “Revolving Commitments”: the collective reference to the Multicurrency
Revolving Commitments and the US$ Revolving Commitments.

        “Revolving Extensions of Credit”: the collective reference to the
Multicurrency Revolving Extensions of Credit and the US$ Revolving Extensions of
Credit.

        “Revolving Lender”: each Lender that has a Revolving Commitment or that
holds Revolving Loans.

        “Revolving Loans”: the collective reference to the Multicurrency
Revolving Loans and the US$ Revolving Loans.

        “Revolving Termination Date”: the third anniversary of the Closing Date.

        “Roper Germany”: Roper Capital Deutschland GmbH.

        “S&P”: Standard & Poor’s Ratings Group.

        “SEC”: the Securities and Exchange Commission, any successor thereto and
any analogous Governmental Authority.

        “Securities Act”: the Securities Act of 1933, as amended.

        “Security Documents”: the collective reference to the Guarantee and
Collateral Agreement and any other security documents hereafter delivered to the
Administrative Agent granting a Lien on any property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document.

        “Single Employer Plan”: any Plan that is covered by Title IV of ERISA,
but that is not a Multiemployer Plan.

        “Solvent”: when used with respect to any Person, means that, as of any
date of determination, (a) the amount of the “present fair saleable value” of
the assets of such Person will, as of such date, exceed the amount of all
“liabilities of such Person, contingent or otherwise”, as of such date, as such
quoted terms are determined in accordance with applicable federal and state laws
governing determinations of the insolvency of debtors, (b) such Person will not
have, as of such date, an unreasonably small amount of capital with which to
conduct its business, and (c) such Person will be able to pay its debts as they
mature. For purposes of this definition, (i) “debt” means liability on a
“claim”, and (ii) “claim” means any (x) right to payment, whether or not such a
right is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured
or (y) right to an equitable remedy for breach of performance if such breach
gives rise to a right to payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured or unmatured,
disputed, undisputed, secured or unsecured.

        “Specified Change of Control”: a “Change of Control” (or any other
defined term having a similar purpose) as defined in any Subordinated Debt
Indenture.

        “Specified Multicurrency Revolving Lender”: as defined in Section 2.23.

        “Specified Swap Agreement”: any Swap Agreement entered into by the
Parent Borrower and any Lender or affiliate thereof in respect of interest
rates.

        “Standard Securitization Undertakings”: representations, warranties,
covenants and indemnities entered into by any Group Member which are reasonably
customary in securitization of Receivables transactions.

        “Sterling”and “£”: British pounds sterling.

        “Subordinated Debt”: subordinated debt of the Parent Borrower (including
any subordinated debt which extends, renews, replaces or is in exchange for
existing subordinated debt of the Parent Borrower), so long as (i) such
Indebtedness has no scheduled principal payments prior to the date that is three
months after the latest final maturity of the Term Loans, (ii) the covenants and
defaults, taken as a whole, contained in the Subordinated Debt Indenture are not
materially more restrictive than those contained in this Agreement, as agreed to
by the Administrative Agent, and (iii) the Subordinated Debt Indenture contains
subordination terms that are no less favorable in any material respect to the
Lenders than those applicable to offerings of “high-yield” subordinated debt by
similar issuers of similar debt at or about the same time, as agreed to by the
Administrative Agent.

        “Subordinated Debt Indenture”: any indenture or other agreement entered
into by the Parent Borrower documenting any Subordinated Debt, together with all
instruments and other agreements entered into by any Group Member in connection
therewith.

        “Subsidiary”: as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Parent Borrower.

        “Subsidiary Guarantor”: each Domestic Subsidiary of the Parent Borrower
that is a party to the Guarantee and Collateral Agreement.

        “Swap Agreement”: any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Group Member shall be a “Swap Agreement”.

        “Swingline Commitment”: the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.6 in an aggregate principal amount at any
one time outstanding not to exceed $20,000,000.

        “Swingline Lender”: each of JPMorgan Chase Bank, Wachovia Bank, National
Association, and Bank One, N.A., in its capacity as the lender of Swingline
Loans. Each reference herein to “the Swingline Lender” shall be deemed to be a
reference to the relevant Swingline Lender with respect to the relevant
Swingline Loans, as selected by the Parent Borrower in its sole discretion.

        “Swingline Loans”: as defined in Section 2.6.

        “Swingline Participation Amount”: as defined in Section 2.7(c).

        “Syndication Agent”: as defined in the preamble hereto.

        “Term Commitments”: the collective reference to the US$ Term Commitments
and Euro Term Fronting Commitments.

        “Term Lenders”: the collective reference to the US$ Term Lenders, the
Euro Term Lenders and the Incremental Term Lenders.

        “Term Loans”: the collective reference to the US$ Term Loans, the Euro
Term Loans and the Incremental Term Loans.

        “Transactions”: the Acquisition, the financing thereof and the
transactions contemplated by the Acquisition Agreement.

        “Transferee”: any Assignee or Participant.

        “Type”: as to any Loan, its nature as an ABR Loan or a Eurocurrency
Loan.

        “United States”: the United States of America.

        “US$ Revolving Commitment”: as to any Lender, the obligation of such
Lender, if any, to make Revolving Loans and participate in Swingline Loans and
Letters of Credit in Dollars in an aggregate principal and/or face amount not to
exceed the amount set forth under the heading “US$ Revolving Commitment”
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof. The original amount of the
aggregate US$ Revolving Commitments is $175,000,000.

        “US$ Revolving Extensions of Credit”: as to any US$ Revolving Lender at
any time, an amount equal to the sum of (a) the aggregate principal amount of
all US$ Revolving Loans held by such Lender then outstanding, (b) such Lender’s
US$ Revolving Percentage of the L/C Obligations then outstanding and (c) such
Lender’s US$ Revolving Percentage of the aggregate principal amount of Swingline
Loans then outstanding.

        “US$ Revolving Lender”: each Lender that has a US$ Revolving Commitment
or that holds US$ Revolving Loans.

        “US$ Revolving Loans”: as defined in Section 2.4(a).

        “US$ Revolving Percentage”: as to any US$ Revolving Lender at any time,
the percentage which such Lender’s US$ Revolving Commitment then constitutes of
the aggregate US$ Revolving Commitments or, at any time after the US$ Revolving
Commitments shall have expired or terminated, the percentage which the aggregate
principal amount of such Lender’s US$ Revolving Loans then outstanding
constitutes of the aggregate principal amount of the US$ Revolving Loans then
outstanding, provided, that, in the event that the US$ Revolving Loans are paid
in full prior to the reduction to zero of the US$ Revolving Extensions of
Credit, the US$ Revolving Percentages shall be determined in a manner designed
to ensure that the other outstanding US$ Revolving Extensions of Credit shall be
held by the US$ Revolving Lenders on a comparable basis.

        “US$ Term Commitment”: as to any Lender, the obligation of such Lender,
if any, to make a US$ Term Loan to the Parent Borrower in Dollars in a principal
amount not to exceed the amount set forth under the heading “US$ Term
Commitment” opposite such Lender’s name on Schedule 1.1. The original aggregate
amount of the US$ Term Commitments is $358,000,000.

        “US$ Term Lender”: each Lender that has a US$ Term Commitment or that
holds a US$ Term Loan.

        “US$ Term Loan”: as defined in Section 2.1.

        “US$ Term Percentage”: as to any US$ Term Lender at any time, the
percentage which such Lender’s US$ Term Commitment then constitutes of the
aggregate US$ Term Commitments (or, at any time after the Closing Date, the
percentage which the principal amount of such Lender’s US$ Term Loan then
outstanding constitutes of the aggregate principal amount of the US$ Term Loans
then outstanding).

        “Wholly Owned Subsidiary”: as to any Person, any other Person all of the
Capital Stock of which (other than directors’ qualifying shares required by law)
is owned by such Person directly and/or through other Wholly Owned Subsidiaries.

        “Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a
Wholly Owned Subsidiary of the Parent Borrower.

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b)     As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time and (vi) where applicable, any amount
(including, without limitation, minimum borrowing, prepayment or repayment
amounts) expressed in Dollars shall, when referring to any currency other than
Dollars, be deemed to mean an amount of such currency having a Dollar Equivalent
approximately equal to such amount.

(c)     The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

1.3 Exchange Rates. (a) Not later than 1:00 P.M., Local Time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date for each Alternative Currency in which a Loan is
then outstanding and (ii) give notice thereof to the Parent Borrower. The
Exchange Rates so determined shall become effective on the first Business Day
immediately following the relevant Calculation Date (a “Reset Date”) and shall
remain effective until the next succeeding Reset Date.

(b)     Not later than 2:00 P.M., Local Time, on each Reset Date with respect to
the Multicurrency Revolving Facility or the Euro Term Facility, the
Administrative Agent shall (i) determine the aggregate amount of Multicurrency
Revolving Extensions of Credit on such date (after giving effect to any
Multicurrency Revolving Loans to be made in connection with such determination)
or the Dollar Equivalent of the aggregate principal amount of the Euro Term
Loans then outstanding, as the case may be, and (ii) notify the Parent Borrower
(and, in the case of the Euro Term Facility, Roper Germany) of such
determination.

SECTION 2. AMOUNT AND TERMS OF COMMITMENTS

2.1 Term Commitments. (a) Subject to the terms and conditions hereof, (a) each
US$ Term Lender severally agrees to make a term loan in Dollars (a “US$ Term
Loan”) to the Parent Borrower on the Closing Date in an amount not to exceed the
US$ Term Commitment of such Lender and (b) each Euro Term Fronting Lender
severally agrees to make a term loan in Euros (a “Euro Term Loan”) to Roper
Germany on the Closing Date in an amount not to exceed the Euro Term Fronting
Commitment of such Lender. The Term Loans may from time to time be Eurocurrency
Loans or, in the case of Dollar Term Loans, ABR Loans, as determined by the
relevant Borrower and notified to the Administrative Agent in accordance with
Sections 2.2 and 2.12.

    (b)        On the Closing Date, each Euro Term Participating Lender shall be
deemed to have automatically, irrevocably and unconditionally purchased and
received from each Euro Term Fronting Lender an undivided interest and
participation in and to the Euro Term Loan made by such Euro Term Fronting
Lender in an amount equal to the Dollar Equivalent of such Euro Term Loan
multiplied by such Lender’s Euro Term Percentage. In addition, immediately and
automatically upon the occurrence of an Event of Default under Section 8(a) or
(f) (a “Trigger Event”), all Euro Term Loans shall be converted to and
redenominated in Dollars equal to the Dollar Equivalent of each such Euro Term
Loan determined as of the date of such conversion; provided, that to the extent
such conversion shall occur other than at the end of an Interest Period, Roper
Germany shall pay to each Euro Term Fronting Bank any amounts owing pursuant to
Section 2.20. Each Euro Term Participating Lender shall pay to each Euro Term
Fronting Lender not later than two Business Days following any request for
payment from such Euro Term Fronting Lender made after the occurrence of a
Trigger Event, in Dollars, an amount equal to the undivided interest in and
participation in the Euro Term Loan purchased by such Euro Term Participating
Lender from such Euro Term Fronting Lender pursuant to this Section 2.1(b). Each
Euro Term Participating Lender’s obligation to pay the amounts described above
shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender may have against the Euro Term Fronting Lenders,
any Borrower or any other Person for any reason whatsoever, (ii) the occurrence
or continuance of a Default or an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Loan Party or any other Lender or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. If any Lender fails to make payment to any Euro
Term Fronting Lender of any amount due under this Section 2.1(b), the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Administrative Agent receives from such Lender an amount sufficient to
discharge such Lender’s payment obligation as prescribed in this Section 2.1(b)
together with interest thereon at the Federal Funds Effective Rate for each day
during the period commencing on the date of demand by the relevant Euro Term
Fronting Lender and ending on the date such obligation is fully satisfied. The
Administrative Agent will promptly remit all payments received as provided above
to the relevant Euro Term Fronting Lender. In consideration of the
participations prescribed in this Section 2.1(b), each Euro Term Participating
Lender shall receive, from the accrued interest paid by Roper Germany on each
Euro Term Loan, a fee equal to such Lender’s Euro Term Percentage of the
Applicable Margin component of the interest accrued on such Loan. Such portion
of the interest paid by Roper Germany on Euro Term Loans to the Alternative
Currency Agent for the account of the relevant Euro Term Fronting Lender shall
be promptly remitted by the Alternative Currency Agent to each Euro Term
Fronting Lender, and then by each Euro Term Fronting Lender to the
Administrative Agent and converted into Dollars as promptly as practicable by
the Administrative Agent at the relevant Exchange Rate and paid ratably to the
Euro Term Participating Lenders in proportion to their respective Euro Term
Percentages. To the extent applicable (as determined by the Administrative
Agent), each Euro Term Funded Participation shall be treated, mutatis mutandis,
as a “Euro Term Loan” and a “Loan” for the purposes of this Agreement, including
for purposes of allocating to the Euro Term Lenders any payment of principal or
interest made by Roper Germany in respect of the Euro Term Loans after any Euro
Term Funded Participation has been created. It is understood that certain
payment mechanics and other matters with respect to the Euro Term Facility shall
be administered through the Alternative Currency Agent as described in Schedule
2.1 and, to the extent that any provision of this Agreement is inconsistent with
the provisions of Schedule 2.1, the provisions of Schedule 2.1 shall apply.

    (c)        So long as no Event of Default (including, on a pro forma basis,
pursuant to Section 7.1) shall be in existence, the Parent Borrower and any one
or more Lenders may from time to time agree that such Lenders (or any other
additional bank, financial institution or other entity which becomes a Lender
pursuant to this Section 2.1(c)) shall make Incremental Term Loans by executing
and delivering to the Administrative Agent an Incremental Term Facility
Activation Notice specifying (i) the amount of such Incremental Term Loans
(which shall equal at least $50,000,000 in the aggregate pursuant to each such
Activation Notice unless otherwise agreed upon by the Administrative Agent),
(ii) the applicable Incremental Term Maturity Date, (iii) the amortization
schedule for such Incremental Term Loans, which shall comply with
Section 2.3(c), (iv) the Applicable Margin for such Incremental Term Loans and
(v) the proposed original issue discount applicable to such Incremental Term
Loans, if any. In no event shall the original issue discount on any Incremental
Term Loans be more than 0.25% above the discount at which the other Term Loans
are trading below par (as determined, at the Parent Borrower’s discretion, by
the average of the bid and ask prices of (i) the Loan Syndications and Trading
Association, Inc., (ii) LoanX or (iii) the Administrative Agent) as of the
Business Day prior to the earlier of the commencement of the syndication of the
relevant Incremental Term Loans or the announcement of the Parent Borrower’s
intent to seek such Incremental Term Loans; provided, that if the other Term
Loans are trading above 97.5% of par (as determined, at the Parent Borrower’s
discretion, by the average of the bid and ask prices of (i) the Loan
Syndications and Trading Association, Inc., (ii) LoanX or (iii) the
Administrative Agent) on the Business Day prior to the earlier of the
commencement of the syndication of the relevant Incremental Term Loans or the
announcement of the Parent Borrower’s intent to seek such Incremental Term
Loans, then such Incremental Term Loans may be issued at any price agreed upon
by the relevant Incremental Term Lenders and the Parent Borrower which is equal
to or greater than 97.5% of par. Notwithstanding the foregoing, without the
consent of the Required Lenders, the aggregate amount of borrowings of
Incremental Term Loans shall not exceed $200,000,000. Each existing Term Lender
will be offered an opportunity to provide an Incremental Term Loan pursuant to
the foregoing procedures, but no Lender shall have any obligation to participate
in any increase described in this paragraph unless it agrees to do so in its
sole discretion. Any additional bank, financial institution or other entity
which, with the consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld), elects to become a “Lender” under
this Agreement in connection with the making of any Incremental Term Loan shall
execute a New Lender Supplement, whereupon such bank, financial institution or
other entity shall become a Lender for all purposes and to the same extent as if
originally a party hereto and shall be bound by and entitled to the benefits of
this Agreement.

2.2 Procedure for Term Loan Borrowing. With respect to US$ Term Loans and Euro
Term Loans, the relevant Borrower shall give the Administrative Agent
irrevocable notice (which notice must be received by the Administrative Agent
prior to 10:00 A.M., Local Time, one Business Day prior to the anticipated
Closing Date) requesting that the Term Lenders make the Term Loans on the
Closing Date and specifying the amount to be borrowed. Upon receipt of such
notice the Administrative Agent shall promptly notify each Term Lender thereof.
Not later than 12:00 Noon, Local Time, on the Closing Date each Term Lender
shall make available to the Administrative Agent at the Funding Office an amount
in immediately available funds equal to the Term Loan or Term Loans to be made
by such Lender. The Administrative Agent shall credit the account of the
relevant Borrower on the books of such office of the Administrative Agent with
the aggregate of the amounts made available to the Administrative Agent by the
Term Lenders in immediately available funds. Any funding of Incremental Term
Loans shall be made pursuant to such procedures as shall be agreed to by the
Parent Borrower, the relevant Incremental Term Lenders and the Administrative
Agent.

2.3 Repayment of Term Loans. (a) The US$ Term Loan and Euro Term Loan of each
relevant Term Lender shall mature in 20 consecutive quarterly installments, each
of which shall be in an amount equal to such Lender’s US$ Term Percentage or
Euro Term Fronting Percentage, as the case may be, multiplied by a percentage of
the original aggregate principal amount of the US$ Term Loans or the Euro Term
Loans, as applicable, as set forth below:

              Installment Percentage          March 31, 2004      1.25 %
          June 30, 2004    1.25 %        September 30, 2004    1.25 %
        December 31, 2004    1.25 %          March 31, 2005    1.25 %
          June 30, 2005    1.25 %        September 30, 2005    1.25 %
        December 31, 2005    1.25 %          March 31, 2006    2.50 %
          June 30, 2006    2.50 %        September 30, 2006    2.50 %
        December 31, 2006    2.50 %          March 31, 2007    2.50 %
          June 30, 2007    2.50 %        September 30, 2007    2.50 %
        December 31, 2007    2.50 %          March 31, 2008    17.50 %
          June 30, 2008    17.50 %        September 30, 2008    17.50 % Fifth
anniversary of Closing Date    17.50 %

    (b)        The Incremental Term Loans of each Incremental Term Lender shall
mature in consecutive installments (which shall be no more frequent than
quarterly) as specified in the Incremental Term Facility Activation Notice
pursuant to which such Incremental Term Loans were made, provided, that the
weighted average life of each Incremental Term Loan shall be no shorter than the
remaining weighted average life of the other Term Loans.

2.4 Revolving Commitments. (a) Subject to the terms and conditions hereof, (i)
each US$ Revolving Lender severally agrees to make revolving credit loans in
Dollars (“US$ Revolving Loans”) to the Parent Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to such Lender’s US$ Revolving Percentage of the
sum of (x) the L/C Obligations then outstanding and (y) the aggregate principal
amount of the Swingline Loans then outstanding, does not exceed such Lender’s
US$ Revolving Commitment and (ii) each Multicurrency Revolving Lender severally
agrees to make revolving credit loans in Dollars and each Alternative Currency
(“Multicurrency Revolving Loans”) to the Parent Borrower and the Foreign
Subsidiary Borrowers from time to time during the Revolving Commitment Period in
an aggregate principal amount at any one time outstanding which does not exceed
such Lender’s Multicurrency Revolving Commitment. During the Revolving
Commitment Period the relevant Borrowers may use the Revolving Commitments by
borrowing, prepaying the Revolving Loans in whole or in part, and reborrowing,
all in accordance with the terms and conditions hereof. The Revolving Loans may
from time to time be Eurocurrency Loans or, in the case of Revolving Loans
denominated in Dollars, ABR Loans, as determined by the relevant Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.12.

(b)     Each Borrower shall repay all outstanding Revolving Loans borrowed by it
on the Revolving Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrowers may borrow under the
relevant Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the relevant Borrower shall give the Administrative
Agent irrevocable notice (which notice must be received by the Administrative
Agent prior to 12:00 Noon, Local Time, (a) three Business Days prior to the
requested Borrowing Date, in the case of Eurocurrency Loans, or (b) one Business
Day prior to the requested Borrowing Date, in the case of ABR Loans) (provided
that any such notice of a borrowing of ABR Loans under the Revolving Facility to
finance payments required by Section 3.5 may be given not later than 10:00 A.M.,
Local Time, on the date of the proposed borrowing), specifying (i) the amount
and Type of Revolving Loans to be borrowed, (ii) the requested Borrowing Date
and (iii) in the case of Eurocurrency Loans, the respective amounts of each such
Type of Loan and the respective lengths of the initial Interest Period therefor.
Each borrowing under the Revolving Commitments shall be in an amount equal to
(x) in the case of ABR Loans, $1,000,000 or a whole multiple thereof (or, if the
then aggregate Available Revolving Commitments are less than $1,000,000, such
lesser amount) and (y) in the case of Eurocurrency Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided, that the Swingline Lender
may request, on behalf of the Parent Borrower, borrowings under the US$
Revolving Commitments that are ABR Loans in other amounts pursuant to Section
2.7(b). Upon receipt of any such notice, the Administrative Agent shall promptly
notify each relevant Revolving Lender thereof. Each relevant Revolving Lender
will make the amount of its pro rata share of each borrowing available to the
Administrative Agent for the account of the relevant Borrower at the Funding
Office prior to 1:00 P.M., Local Time, on the Borrowing Date requested by the
relevant Borrower in funds immediately available to the Administrative Agent.
Such borrowing will then be made available to the relevant Borrower by the
Administrative Agent crediting the account of such Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Revolving Lenders and in like funds as received by the
Administrative Agent.

2.6 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Parent Borrower under the US$ Revolving Commitments from time to time during
the Revolving Commitment Period by making swing line loans (“Swingline Loans”)
to the Parent Borrower; provided that (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed the Swingline
Commitment then in effect (notwithstanding that the Swingline Loans outstanding
at any time, when aggregated with the Swingline Lender’s other outstanding US$
Revolving Loans, may exceed the Swingline Commitment then in effect) and (ii)
the Parent Borrower shall not request, and the Swingline Lender shall not make,
any Swingline Loan if, after giving effect to the making of such Swingline Loan,
the aggregate amount of the Available US$ Revolving Commitments would be less
than zero. During the Revolving Commitment Period, the Parent Borrower may use
the Swingline Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Swingline Loans shall be ABR
Loans only.

(b)     The Parent Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Revolving
Termination Date and the first date after such Swingline Loan is made that is
the 15th or last day of a calendar month and is at least two Business Days after
such Swingline Loan is made; provided that on each date that a US$ Revolving
Loan is borrowed, the Parent Borrower shall repay all Swingline Loans then
outstanding.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans. (a)
Whenever the Parent Borrower desires that the Swingline Lender make Swingline
Loans it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 3:00 P.M., Local Time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed and (ii) the requested Borrowing Date
(which shall be a Business Day during the Revolving Commitment Period). Each
borrowing under the Swingline Commitment shall be in an amount equal to $100,000
or a whole multiple thereof. Not later than 4:00 P.M., Local Time, on the
Borrowing Date specified in a notice in respect of Swingline Loans, the
Swingline Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the amount of the
Swingline Loan to be made by the Swingline Lender. The Administrative Agent
shall make the proceeds of such Swingline Loan available to the Parent Borrower
on such Borrowing Date by depositing such proceeds in the account of the Parent
Borrower with the Administrative Agent on such Borrowing Date in immediately
available funds.

(b)     The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Parent Borrower (which hereby
irrevocably directs the Swingline Lender to act on its behalf), on one Business
Day’s notice given by the Swingline Lender no later than 12:00 Noon, Local Time,
request each US$ Revolving Lender to make, and each US$ Revolving Lender hereby
agrees to make, a US$ Revolving Loan, in an amount equal to such US$ Revolving
Lender’s US$ Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each US$ Revolving Lender shall make the amount of
such US$ Revolving Loan available to the Administrative Agent at the Funding
Office in immediately available funds, not later than 10:00 A.M., Local Time,
one Business Day after the date of such notice. The proceeds of such US$
Revolving Loans shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loans. The Parent Borrower irrevocably authorizes the
Swingline Lender to charge the Parent Borrower’s accounts with the
Administrative Agent (up to the amount available in each such account) in order
to immediately pay the amount of such Refunded Swingline Loans to the extent
amounts received from the US$ Revolving Lenders are not sufficient to repay in
full such Refunded Swingline Loans.

(c)     If prior to the time a US$ Revolving Loan would have otherwise been made
pursuant to Section 2.7(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Parent Borrower or if for
any other reason, as determined by the Swingline Lender in its sole discretion,
US$ Revolving Loans may not be made as contemplated by Section 2.7(b), each US$
Revolving Lender shall, on the date such US$ Revolving Loan was to have been
made pursuant to the notice referred to in Section 2.7(b), purchase for cash an
undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such US$ Revolving Lender’s US$ Revolving Percentage times (ii) the
sum of the aggregate principal amount of Swingline Loans then outstanding that
were to have been repaid with such US$ Revolving Loans.

(d)     Whenever, at any time after the Swingline Lender has received from any
US$ Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such US$ Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e)     Each US$ Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to Section
2.7(c) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such US$ Revolving Lender or the Parent Borrower may have
against the Swingline Lender, the Parent Borrower or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
the Parent Borrower, (iv) any breach of this Agreement or any other Loan
Document by the Parent Borrower, any other Loan Party or any other US$ Revolving
Lender or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

2.8 Commitment Fees, etc. (a) The Parent Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including the date hereof to the last day of the
Revolving Commitment Period, computed at the Commitment Fee Rate on the average
daily amount of the Available US$ Revolving Commitment or Available
Multicurrency Revolving Commitment, as the case may be, of such Lender during
the period for which payment is made, payable quarterly in arrears on each Fee
Payment Date, commencing on the first such date to occur after the date hereof.

(b)     Roper Germany agrees to pay to each Euro Term Fronting Lender, for its
sole account, a fronting fee a equal to 0.125% per annum on the Dollar
Equivalent of the Euro Term Loan made by it, payable quarterly in arrears on
each Fee Payment Date, commencing on the first such date to occur after the date
hereof.

(c)     The Parent Borrower agrees to pay to the Administrative Agent the fees
in the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent and to perform any other obligations contained therein.

2.9 Termination or Reduction of Commitments. (a) The Parent Borrower shall have
the right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate the Revolving Commitments or, from time to time, to reduce
the amount of the Revolving Commitments; provided that no such termination or
reduction of Revolving Commitments shall be permitted if, after giving effect
thereto and to any prepayments of the Revolving Loans and Swingline Loans made
on the effective date thereof, the aggregate Revolving Extensions of Credit
under the relevant Facility would exceed the aggregate Revolving Commitments
thereunder. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the relevant Revolving
Commitments then in effect.

    (b)        The aggregate Euro Term Commitments shall automatically be
permanently reduced by the Dollar Equivalent of the amount of any reduction of
the Euro Term Fronting Commitments or any prepayment or repayment of Euro Term
Loans, which reduction shall be applied pro rata based on the respective Euro
Term Percentages of the Euro Term Lenders.

2.10 Optional Prepayments. The relevant Borrower may at any time and from time
to time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A,M., Local Time, three Business Days prior thereto, in the case of Eurocurrency
Loans, and no later than 11:00 A.M., Local Time, one Business Day prior thereto,
in the case of ABR Loans, which notice shall specify the date and amount of
prepayment and whether the prepayment is of Eurocurrency Loans or ABR Loans;
provided, that if a Eurocurrency Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, such Borrower shall also pay any
amounts owing pursuant to Section 2.20. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans and Swingline Loans) accrued interest to such
date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or a whole
multiple thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

2.11 Mandatory Prepayments. (a) If any Indebtedness shall be incurred by any
Group Member after the Closing Date (excluding any Indebtedness incurred in
accordance with Section 7.2), an amount equal to 100% of the Net Cash Proceeds
thereof shall be applied on the date of such incurrence toward the prepayment of
the Term Loans and the reduction of the Revolving Extensions of Credit as set
forth in Section 2.11(e).

(b)     If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event after the Closing Date (each such date a
“Reinvestment Event”), any associated Reinvestment Prepayment Amount shall be
applied on the relevant Reinvestment Prepayment Date toward the prepayment of
the Term Loans and the reduction of the Revolving Extensions of Credit as set
forth in Section 2.11(e).

    (c)        If any Group Member shall receive any Acquisition Claim Amount
after the Closing Date, 100% of such amount shall be applied on the date of
receipt toward the prepayment of the Term Loans and the reduction of the
Revolving Extensions of Credit as set forth in Section 2.11(e).

(d)     If, for any fiscal year of the Parent Borrower commencing with the
fiscal year ending December 31, 2004, there shall be Excess Cash Flow, the
Borrowers shall, on the relevant Excess Cash Flow Application Date, apply the
ECF Percentage of such Excess Cash Flow toward the prepayment of the Term Loans
and the reduction of the Revolving Extensions of Credit as set forth in Section
2.11(e). Each such prepayment and commitment reduction shall be made on a date
(an “Excess Cash Flow Application Date”) no later than five days after the
earlier of (i) the date on which the financial statements of the Parent Borrower
referred to in Section 6.1(a), for the fiscal year with respect to which such
prepayment is made, are required to be delivered to the Lenders and (ii) the
date such financial statements are actually delivered.

(e)     Amounts to be applied in connection with prepayments and reductions made
pursuant to the preceding paragraphs shall be applied, first, to the prepayment
of the Term Loans in accordance with Section 2.17(b) and, second, to reduce the
Revolving Extensions of Credit (without reducing the Revolving Commitments). If
the aggregate principal amount of Revolving Loans and Swingline Loans then
outstanding is less than the amount required to reduce the US$ Revolving
Extensions of Credit, the Parent Borrower shall, to the extent of such remaining
amount, replace outstanding Letters of Credit and/or deposit an amount in cash
in a cash collateral account established with the Administrative Agent for the
benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment pursuant to Section 2.11
shall be made, first, to ABR Loans and, second, to Eurocurrency Loans. Each
prepayment of the Loans under Section 2.11 (except in the case of Revolving
Loans that are ABR Loans and Swingline Loans) shall be accompanied by accrued
interest to the date of such prepayment on the amount prepaid.

    (f)        If, on any Determination Date, the aggregate Multicurrency
Revolving Extensions of Credit exceed 105% of the aggregate Multicurrency
Revolving Commitments, the Borrowers shall, without notice or demand, within
three Business Days after such Determination Date, prepay Multicurrency
Revolving Loans in an aggregate amount such that, after giving effect thereto,
the aggregate Multicurrency Revolving Extensions of Credit do not exceed the
aggregate Multicurrency Revolving Commitments.

    (g)        If, on any Determination Date, the Dollar Equivalent of the
aggregate outstanding principal amount of the Euro Term Loans exceeds 105% of
the aggregate Euro Term Commitments, Roper Germany shall, without notice or
demand, within three Business Days after such Determination Date, prepay Euro
Term Loans in an aggregate amount such that, after giving effect thereto, the
Dollar Equivalent of the aggregate outstanding principal amount of the Euro Term
Loans does not exceed the aggregate Euro Term Commitments.

2.12 Conversion and Continuation Options. (a) The Parent Borrower may elect from
time to time to convert Dollar Eurocurrency Loans to ABR Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., Local Time, on the Business Day preceding the proposed conversion
date, provided that any such conversion of Eurocurrency Loans may only be made
on the last day of an Interest Period with respect thereto. The Parent Borrower
may elect from time to time to convert ABR Loans to Dollar Eurocurrency Loans by
giving the Administrative Agent prior irrevocable notice of such election no
later than 11:00 A.M., Local Time, on the third Business Day preceding the
proposed conversion date (which notice shall specify the length of the initial
Interest Period therefor), provided that no ABR Loan under a particular Facility
may be converted into a Eurocurrency Loan when any Event of Default has occurred
and is continuing and the Administrative Agent or the Majority Facility Lenders
in respect of such Facility have determined in its or their sole discretion not
to permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.

(b)     Any Eurocurrency Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the relevant Borrower
giving irrevocable notice to the Administrative Agent substantially in the form
of Exhibit I and in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such Loans, provided that no Dollar Eurocurrency Loan
under a particular Facility may be continued as such when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations, and provided, further, that if
the relevant Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall (i) in the case of Dollar Eurocurrency Loans,
be automatically converted to ABR Loans on the last day of such then expiring
Interest Period and (ii) otherwise, be automatically continued as a Eurocurrency
Loan with an Interest Period of one month. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.13 Limitations on Eurocurrency Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, (a) after giving effect
thereto, the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Tranche shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof and (b) no more than ten Eurocurrency Tranches
shall be outstanding at any one time.

2.14 Interest Rates and Payment Dates. (a) Each Eurocurrency Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurocurrency Rate determined for such day plus the
Applicable Margin.

(b)     Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin.

(c)     (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), all outstanding Loans and Reimbursement
Obligations (whether or not overdue) shall bear interest at a rate per annum
equal to (x) in the case of the Loans, the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus 2%
per annum or (y) in the case of Reimbursement Obligations, the rate applicable
to ABR Loans under the US$ Revolving Facility plus 2% per annum, and (ii) if all
or a portion of any interest payable on any Loan or Reimbursement Obligation or
any commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility (or, in the case of the Euro Term
Facility and the Multicurrency Revolving Facility, the rate then applicable to
the relevant Eurocurrency Loans), plus 2% per annum (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the US$ Revolving Facility plus 2% per annum), in
each case, with respect to clauses (i) and (ii) above, from the date of such
non-payment until such amount is paid in full (as well after as before
judgment).

(d)     Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.

2.15 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate and Loans denominated in Sterling, the
interest thereon shall be calculated on the basis of a 365- (or 366-, as the
case may be) day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Parent Borrower and the relevant Lenders
of each determination of a Eurocurrency Rate. Any change in the interest rate on
a Loan resulting from a change in the ABR or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Parent Borrower and the relevant Lenders of the effective
date and the amount of each such change in interest rate.

(b)     Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error.

2.16 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a)

the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurocurrency Rate for such Interest Period, or


(b)

the Administrative Agent shall have received notice from the Majority Facility
Lenders in respect of the relevant Facility that the Eurocurrency Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as conclusively certified by such
Lenders) of making or maintaining their affected Loans during such Interest
Period,


the Administrative Agent shall give telecopy or telephonic notice thereof to the
relevant Borrower and the relevant Lenders as soon as practicable thereafter. If
such notice is given (w) any Dollar Eurocurrency Loans under the relevant
Facility requested to be made on the first day of such Interest Period shall be
made as ABR Loans, (x) any ABR Loans under the relevant Facility that were to
have been converted on the first day of such Interest Period to Eurocurrency
Loans shall be continued as ABR Loans, (y) any outstanding Dollar Eurocurrency
Loans under the relevant Facility shall be converted, on the last day of the
then-current Interest Period, to ABR Loans and (z) any affected Eurocurrency
Loans denominated in an Alternative Currency shall automatically commence
bearing interest at the Cost of Funds Rate plus the Applicable Margin. Until
such notice has been withdrawn by the Administrative Agent, no further Dollar
Eurocurrency Loans under any affected Facility shall be made or continued as
such, nor shall the Parent Borrower have the right to convert Loans under any
such Facility to Dollar Eurocurrency Loans.

2.17 Pro Rata Treatment and Payments. (a) Each borrowing by any Borrower from
the Lenders hereunder, each payment by any Borrower on account of any commitment
fee and any reduction of the Term Commitments or Revolving Commitments of the
Lenders shall be made pro rata according to the respective US$ Term Percentages,
Euro Term Fronting Percentages, US$ Revolving Percentages or Multicurrency
Revolving Percentages, as the case may be, of the relevant Lenders. Any
reduction of Term Commitments shall be applied ratably to the US$ Term
Commitments and the Euro Term Fronting Commitments, and any reduction of the
Revolving Commitments shall be applied ratably to the US$ Revolving Commitments
and the Multicurrency Revolving Commitments.

(b)     Each payment by any Borrower on account of principal of the Term Loans
(other than pursuant to Section 2.3) shall be made pro rata according to the
respective outstanding principal amounts of the Term Loans then held by the Term
Lenders. Each payment by any Borrower on account of principal of the Term Loans
under a particular Facility pursuant to Section 2.3 and of interest on the Term
Loans under a particular Facility shall be made pro rata according to the
respective outstanding principal amounts of the relevant Term Loans then held by
the Term Lenders under such Facility. The amount of each principal prepayment of
the Term Loans shall be applied to reduce the then remaining installments of the
US$ Term Loans, Euro Term Loans and Incremental Term Loans, as the case may be,
pro rata based upon the respective then remaining principal amounts thereof.
Amounts prepaid on account of the Term Loans may not be reborrowed.

(c)     Each payment by any Borrower on account of principal of and interest on
the Revolving Loans under a particular Facility shall be made pro rata according
to the respective outstanding principal amounts of the Revolving Loans then held
by the Revolving Lenders under such Facility.

(d)     All payments (including prepayments) to be made by any Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon,
Local Time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars or the relevant Alternative
Currency and in immediately available funds. The Administrative Agent shall
distribute such payments to the Lenders promptly upon receipt in like funds as
received. If any payment hereunder (other than payments on the Eurocurrency
Loans) becomes due and payable on a day other than a Business Day, such payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurocurrency Loan becomes due and payable on a day other than a Business Day,
the maturity thereof shall be extended to the next succeeding Business Day
unless the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any extension of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate during such extension.

(e)     Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of such borrowing available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the relevant Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date therefor, such Lender shall pay
to the Administrative Agent, on demand, such amount with interest thereon, at a
rate equal to the a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (or, in the case of
Dollar-denominated Loans, if greater, the Federal Funds Effective Rate), for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall also be entitled to recover such amount with interest thereon at the rate
per annum applicable to ABR Loans (or, in the case of Alternative Currency
Loans, the relevant rate applicable thereto) under the relevant Facility, on
demand, from the relevant Borrower.

(f)     Unless the Administrative Agent shall have been notified in writing by
the relevant Borrower prior to the date of any payment due to be made by the
relevant Borrower hereunder that the relevant Borrower will not make such
payment to the Administrative Agent, the Administrative Agent may assume that
such Borrower is making such payment, and the Administrative Agent may, but
shall not be required to, in reliance upon such assumption, make available to
the Lenders their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the relevant Borrower within
three Business Days after such due date, the Administrative Agent shall be
entitled to recover, on demand, from each Lender to which any amount which was
made available pursuant to the preceding sentence, such amount with interest
thereon at the rate per annum equal to the daily average Federal Funds Effective
Rate (or, in the case of Alternative Currency Loans, the Cost of Funds Rate).
Nothing herein shall be deemed to limit the rights of the Administrative Agent
or any Lender against the Borrowers.

2.18 Requirements of Law. (a) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof (but excluding any expected adoption or change in any
Requirement of Law reasonably contemplated by any Lender, Participant or
Assignee, based upon on the conditions applicable on the Closing Date (in the
case of the initial Lenders) or on the date such Participant or Assignee first
acquires rights under this Agreement):

(i)

shall subject any Lender to any new tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any Application or any Eurocurrency Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Non-Excluded Taxes covered by Section 2.19 and
changes in the rate of tax on the overall net income of such Lender);


(ii)

shall impose, modify or hold applicable any new reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurocurrency Rate; or


(iii)

shall impose on such Lender any other new condition;


and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurocurrency Loans, participating in Euro Term Loans
or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof, then, in any such case, the relevant
Borrower shall promptly pay such Lender, upon its written demand, any additional
amounts necessary to compensate such Lender for such increased cost or reduced
amount receivable. If any Lender becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly certify in writing to the
relevant Borrower (with a copy to the Administrative Agent) of the event by
reason of which it has become so entitled.

    (b)        If any Lender shall have determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the date hereof shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy)
by an amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to the Parent Borrower (with a copy to the
Administrative Agent) of a written certification therefor, the Parent Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such corporation for such reduction.

(c)     A certificate as to any additional amounts payable pursuant to this
Section submitted by any Lender to the relevant Borrower (with a copy to the
Administrative Agent) shall be presumed correct, subject to evidence to the
contrary. Notwithstanding anything to the contrary in this Section, no Borrower
shall be required to compensate a Lender pursuant to this Section for any
amounts incurred more than six months prior to the date that such Lender
notifies the relevant Borrower of such Lender’s intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect. The obligations of the Borrowers pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

2.19 Taxes. (a) All payments made by the Borrowers under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding net
income taxes and franchise taxes (imposed in lieu of net income taxes) imposed
on the Administrative Agent or any Lender as a result of a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent or such Lender having executed, delivered
or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document). If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (“Non-Excluded
Taxes”) or Other Taxes are required to be withheld from any amounts payable to
the Administrative Agent or any Lender hereunder, the amounts so payable to the
Administrative Agent or such Lender shall be increased to the extent necessary
to yield to the Administrative Agent or such Lender (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrowers shall not be required to increase any such amounts
payable to any Lender with respect to any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or (ii) that are United States withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement, except to the extent that (x) such Lender’s assignor
(if any) was entitled, at the time of assignment, to receive additional amounts
from the relevant Borrower with respect to such Non-Excluded Taxes pursuant to
this paragraph or (y) such amounts are attributable to Alternative Currency
Loans or Loans made to Foreign Subsidiary Borrowers.

(b)     In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c)     Whenever any Non-Excluded Taxes or Other Taxes are payable by any
Borrower, as promptly as possible thereafter such Borrower shall send to the
Administrative Agent for its own account or for the account of the relevant
Lender, as the case may be, a certified copy of an original official receipt
received by such Borrower showing payment thereof. If any Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, such Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(d)     Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver to the
Parent Borrower and the Administrative Agent (or, in the case of a Participant,
to the Lender from which the related participation shall have been purchased)
two copies of either U.S. Internal Revenue Service Form W-8BEN or Form W-8ECI,
or, in the case of a Non-U.S. Lender claiming exemption from U.S. federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a statement substantially in the form of
Exhibit G and a Form W-8BEN, or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming
complete exemption from, or a reduced rate of, U.S. federal withholding tax on
all payments by the Parent Borrower under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non-U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Non-U.S. Lender shall promptly notify the Parent
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Parent Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this paragraph, a Non-U.S. Lender shall
not be required to deliver any form pursuant to this paragraph that such
Non-U.S. Lender is not legally able to deliver.

(e)     A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the relevant Borrower
is located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to such Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by such Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate, provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s judgment such completion, execution or submission would not materially
prejudice the legal position of such Lender.

(f)     If the Administrative Agent or any Lender reasonably determines that it
has received a refund of any Non-Excluded Taxes or Other Taxes as to which it
has been indemnified by any Borrower or with respect to which such Borrower has
paid additional amounts pursuant to this Section 2.19, it shall promptly pay
over such refund to such Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by such Borrower under this Section 2.19 with
respect to the Non-Excluded Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that such Borrower, upon the
request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This paragraph shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to any Borrower or any other Person.

(g)     The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.20 Indemnity. Each Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by such Borrower in making a borrowing of,
conversion into or continuation of Eurocurrency Loans after such Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by such Borrower in making any prepayment of or
conversion from Eurocurrency Loans after such Borrower has given a notice
thereof in accordance with the provisions of this Agreement or (c) the making of
a prepayment of Eurocurrency Loans or the creation of a Euro Term Funded
Participation on a day that is not the last day of an Interest Period with
respect to the relevant Eurocurrency Loans. Such indemnification may include an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment, creation or of such
failure to borrow, convert or continue to the last day of such Interest Period
(or, in the case of a failure to borrow, convert or continue, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such Loans provided for herein (excluding,
however, the Applicable Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by such Lender) that would have accrued to
such Lender on such amount by placing such amount on deposit for a comparable
period with leading banks in the relevant interbank eurocurrency market. A
certificate as to any amounts payable pursuant to this Section submitted to the
relevant Borrower by any Lender shall be conclusive in the absence of manifest
error. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

2.21 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.18 or 2.19(a) with respect
to such Lender, it will, if requested by the Parent Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of any Borrower or the rights of any Lender pursuant to Section
2.18 or 2.19(a).

2.22 Replacement of Lenders. The Parent Borrower shall be permitted to replace
any Lender that (a) requests reimbursement for amounts owing pursuant to Section
2.18 or 2.19(a), (b) defaults in its obligation to make Loans hereunder or (c)
is a Specified Multicurrency Revolving Lender (but, in the case of this clause
(c), only as to its rights and obligations under the Multicurrency Revolving
Facility), with a replacement financial institution; provided that (i) such
replacement does not conflict with any Requirement of Law, (ii) no Event of
Default shall have occurred and be continuing at the time of such replacement,
(iii) in the case of clause (a) above, prior to any such replacement, such
Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement (limited to Loans and other amounts under the Multicurrency
Revolving Facility in the case of clause (c) above), (v) the relevant Borrowers
shall be liable to such replaced Lender under Section 2.20 if any Eurocurrency
Loan owing to such replaced Lender shall be purchased other than on the last day
of the Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.6 (provided that the
Parent Borrower shall be obligated to pay the registration and processing fee
referred to in Section 10.6(b)(ii)(B)), (viii) in the case of clause (a) above,
until such time as such replacement shall be consummated, the Borrowers shall
pay all additional amounts (if any) required pursuant to Section 2.18 or
2.19(a), as the case may be, and (ix) any such replacement shall not be deemed
to be a waiver of any rights that the Borrowers, the Administrative Agent or any
other Lender shall have against the replaced Lender.

2.23 Additional Foreign Subsidiary Borrowers. The Parent Borrower may at any
time, with the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed), add as a party to this Agreement any Foreign
Subsidiary to be a Foreign Subsidiary Borrower upon satisfaction of the
conditions specified in Section 5.3, in which case such Subsidiary shall for all
purposes be a party hereto as a Foreign Subsidiary Borrower as fully as if it
had executed and delivered this Agreement. The Administrative Agent shall notify
the Multicurrency Revolving Lenders at least 5 Business Days prior to granting
such consent, and shall withhold such consent if any such Lender (a “Specified
Multicurrency Revolving Lender”) notifies the Administrative Agent within 5
Business Days that it is not permitted by applicable Requirements of Law to make
Loans to the relevant Foreign Subsidiary. So long as the principal of and
interest on any Loans made to any Foreign Subsidiary Borrower under this
Agreement shall have been paid in full and all other obligations of such Foreign
Subsidiary Borrower under this Agreement shall have been fully performed, the
Parent Borrower may, by not less than three Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the relevant Lenders thereof),
terminate such Subsidiary’s status as a “Foreign Subsidiary Borrower”.

SECTION 3. LETTERS OF CREDIT

3.1 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other US$ Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
for the account of the Parent Borrower on any Business Day during the Revolving
Commitment Period in such form as may be approved from time to time by the
Issuing Lender; provided that the Issuing Lender shall have no obligation to
issue any Letter of Credit if, after giving effect to such issuance, (i) the L/C
Obligations would exceed the L/C Commitment or (ii) the aggregate amount of the
Available US$ Revolving Commitments would be less than zero. Each Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance, or such longer
annual periods as the Issuing Lender may agree, and (y) the date that is five
Business Days prior to the Revolving Termination Date, provided that any Letter
of Credit with a term described in clause (x) above may provide for the renewal
thereof for additional annual periods (which shall in no event extend beyond the
date referred to in clause (y) above).

(b)     The Issuing Lender shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.2 Procedure for Issuance of Letter of Credit. The Parent Borrower may from
time to time request that the Issuing Lender issue a Letter of Credit by
delivering to the Issuing Lender at its address for notices specified herein an
Application therefor, completed to the satisfaction of the Issuing Lender, and
such other certificates, documents and other papers and information as the
Issuing Lender may request. Upon receipt of any Application, the Issuing Lender
will process such Application and the certificates, documents and other papers
and information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Letter of Credit requested
thereby (but in no event shall the Issuing Lender be required to issue any
Letter of Credit earlier than three Business Days after its receipt of the
Application therefor and all such other certificates, documents and other papers
and information relating thereto) by issuing the original of such Letter of
Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Parent Borrower. The Issuing Lender shall furnish a copy
of such Letter of Credit to the Parent Borrower promptly following the issuance
thereof. The Issuing Lender shall promptly furnish to the Administrative Agent,
which shall in turn promptly furnish to the Lenders, notice of the issuance of
each Letter of Credit (including the amount thereof). Any Subsidiary of the
Parent Borrower may request the issuance of a Letter of Credit on the same terms
as the Parent Borrower is entitled to do so, in which case (a) the Parent
Borrower shall be unconditionally liable in respect thereof in accordance with
the provisions of this Section 3 whether or not the Parent Borrower authorized
such Subsidiary to request such Letter of Credit and (b) if requested by any
such Subsidiary that is a Subsidiary Guarantor, both the Parent Borrower and
such Subsidiary shall be account parties in respect of such Letter of Credit and
shall be jointly and severally liable for all obligations of the Parent Borrower
in respect of such Letter of Credit.

3.3 Fees and Other Charges. (a) The Parent Borrower will pay a fee on all
outstanding Letters of Credit at a per annum rate equal to the Applicable Margin
then in effect with respect to Eurocurrency Loans under the US$ Revolving
Facility, shared ratably among the US$ Revolving Lenders and payable quarterly
in arrears on each Fee Payment Date after the issuance date. In addition, the
Parent Borrower shall pay to the Issuing Lender for its own account a fronting
fee of 0.125% per annum on the undrawn and unexpired amount of each Letter of
Credit, payable quarterly in arrears on each Fee Payment Date after the issuance
date.

(b)     In addition to the foregoing fees, the Parent Borrower shall pay or
reimburse the Issuing Lender for such normal and customary costs and expenses as
are incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.

3.4 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s US$ Revolving Percentage
in the Issuing Lender’s obligations and rights under and in respect of each
Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Participant agrees with the Issuing Lender that, if a draft
is paid under any Letter of Credit for which the Issuing Lender is not
reimbursed in full by the Parent Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Issuing Lender upon demand at
the Issuing Lender’s address for notices specified herein an amount equal to
such L/C Participant’s US$ Revolving Percentage of the amount of such draft, or
any part thereof, that is not so reimbursed. Each L/C Participant’s obligation
to pay such amount shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such L/C Participant may have against the Issuing Lender,
the Parent Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Parent Borrower, (iv)
any breach of this Agreement or any other Loan Document by the Parent Borrower,
any other Loan Party or any other L/C Participant or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(b)     If any amount required to be paid by any L/C Participant to the Issuing
Lender pursuant to Section 3.4(a) in respect of any unreimbursed portion of any
payment made by the Issuing Lender under any Letter of Credit is paid to the
Issuing Lender within three Business Days after the date such payment is due,
such L/C Participant shall pay to the Issuing Lender on demand an amount equal
to the product of (i) such amount, times (ii) the daily average Federal Funds
Effective Rate during the period from and including the date such payment is
required to the date on which such payment is immediately available to the
Issuing Lender, times (iii) a fraction the numerator of which is the number of
days that elapse during such period and the denominator of which is 360. If any
such amount required to be paid by any L/C Participant pursuant to Section
3.4(a) is not made available to the Issuing Lender by such L/C Participant
within three Business Days after the date such payment is due, the Issuing
Lender shall be entitled to recover from such L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to ABR Loans under the US$ Revolving Facility. A certificate of the
Issuing Lender submitted to any L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

(c)     Whenever, at any time after the Issuing Lender has made payment under
any Letter of Credit and has received from any L/C Participant its pro rata
share of such payment in accordance with Section 3.4(a), the Issuing Lender
receives any payment related to such Letter of Credit (whether directly from the
Parent Borrower or otherwise, including proceeds of collateral applied thereto
by the Issuing Lender), or any payment of interest on account thereof, the
Issuing Lender will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
the Issuing Lender shall be required to be returned by the Issuing Lender, such
L/C Participant shall return to the Issuing Lender the portion thereof
previously distributed by the Issuing Lender to it.

3.5 Reimbursement Obligation of the Parent Borrower. If any draft is paid under
any Letter of Credit, the Parent Borrower shall reimburse the Issuing Lender for
the amount of (a) the draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by the Issuing Lender in connection with such
payment, not later than 12:00 Noon, Local Time, on (i) the Business Day that the
Parent Borrower receives notice of such draft, if such notice is received on
such day prior to 10:00 A.M., Local Time, or (ii) if clause (i) above does not
apply, the Business Day immediately following the day that the Parent Borrower
receives such notice. Each such payment shall be made to the Issuing Lender at
its address for notices referred to herein in Dollars and in immediately
available funds. Interest shall be payable on any such amounts from the date on
which the relevant draft is paid until payment in full at the rate set forth in
(x) until the Business Day next succeeding the date of the relevant notice,
Section 2.14(b) and (y) thereafter, Section 2.14(c).

3.6 Obligations Absolute. The Parent Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Parent
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. The Parent Borrower also agrees with the
Issuing Lender that the Issuing Lender shall not be responsible for, and the
Parent Borrower’s Reimbursement Obligations under Section 3.5 shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or any dispute between or among the Parent
Borrower and any beneficiary of any Letter of Credit or any other party to which
such Letter of Credit may be transferred or any claims whatsoever of the Parent
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Issuing Lender shall not be liable for any error, omission,
interruption or delay in transmission, dispatch or delivery of any message or
advice, however transmitted, in connection with any Letter of Credit, except for
errors or omissions found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of the Issuing Lender. The Parent Borrower agrees that any action
taken or omitted by the Issuing Lender under or in connection with any Letter of
Credit or the related drafts or documents, if done in the absence of gross
negligence or willful misconduct, shall be binding on the Parent Borrower and
shall not result in any liability of the Issuing Lender to the Parent Borrower.

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Parent
Borrower of the date and amount thereof. The responsibility of the Issuing
Lender to the Parent Borrower in connection with any draft presented for payment
under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

SECTION 4. REPRESENTATIONS AND WARRANTIES

        To induce the Administrative Agent and the Lenders to enter into this
Agreement and to make the Loans and issue or participate in the Letters of
Credit, the Parent Borrower hereby represents and warrants to the Administrative
Agent and each Lender that:

4.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Parent Borrower and its consolidated Subsidiaries as at September 30,
2003 (including the notes thereto) (the “Pro Forma Balance Sheet”), copies of
which have heretofore been furnished to each Lender, has been prepared giving
effect (as if such events had occurred on such date) to (i) the consummation of
the Acquisition, (ii) the Indebtedness to be incurred by the Borrowers on the
Closing Date and the use of proceeds thereof and (iii) the payment of fees and
expenses in connection with the foregoing. The Pro Forma Balance Sheet has been
prepared based on the information known and available to the Parent Borrower as
of the date of delivery thereof, and fairly presents on a pro forma basis the
estimated financial position of the Parent Borrower and its consolidated
Subsidiaries as at September 30, 2003, assuming that the events specified in the
preceding sentence had actually occurred at such date.

(b)     The audited consolidated balance sheets of the Parent Borrower as at
October 31, 2000, October 31, 2001 and October 31, 2002, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, accompanied by an unqualified report from PriceWaterhouseCoopers
LLP, fairly presents the consolidated financial condition of the Parent
Borrower, as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Parent Borrower as at September 30,
2003, and the related unaudited consolidated statements of income and cash flows
for the nine-month period ended on such date, present fairly the consolidated
financial condition of the Parent Borrower, as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
nine-month period then ended (subject to normal year-end audit adjustments). All
such financial statements, including the related schedules and notes thereto,
have been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein).

(c)     The audited consolidated balance sheets of Neptune as at December 31,
2001 and December 31, 2002, and the consolidated statements of income and of
cash flows for the fiscal years ended on December 31, 2000, December 31, 2001
and December 31, 2002, accompanied by an unqualified report from
PriceWaterhouseCoopers LLP, fairly presents the consolidated financial condition
of Neptune as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of Neptune as at September 30, 2003, and
the related unaudited consolidated statements of income and cash flows for the
nine-month period ended on such date, present fairly the consolidated financial
condition of Neptune, as at such date, and the consolidated results of its
operations and its consolidated cash flows for the nine-month period then ended
(subject to normal year-end audit adjustments). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein).

4.2 No Change. Since (a) December 31, 2002, with respect to Neptune and its
Subsidiaries, and (b) October 31, 2002, with respect to each other Group Member,
there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. (a) The Parent Borrower (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (iii) is
duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (iv) is in compliance with all Requirements of Law, except to the extent
that the failure to comply with clauses (iii) and (iv) above could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

    (b)        Each Group Member (other than the Parent Borrower) (i) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (ii) has the power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, (iii) is
duly qualified as a foreign corporation or other organization and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
and (iv) is in compliance with all Requirements of Law, except to the extent
that the failure to comply with clauses (i) through (iv) above could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Parent Borrower, to
obtain extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Acquisition and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 4.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to any Group Member
could reasonably be expected to have a Material Adverse Effect.

4.6 Litigation. Except as otherwise disclosed on Schedule 4.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Parent Borrower, threatened by
or against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) that could reasonably be
expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

4.8 Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, and none of such property
is subject to any Lien except as permitted by Section 7.3.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property to the extent necessary and material for the conduct of
the business of the Group Members, taken as a whole, as currently conducted. No
claim has been asserted and is pending by any Person challenging or questioning
the use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does the Parent Borrower know of any valid basis for
any such claim, except as could not reasonably be expected to have a Material
Adverse Effect. The use of Intellectual Property by each Group Member does not
infringe on the rights of any Person, except as could not reasonably be expected
to have a Material Adverse Effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed and has paid all
taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other material taxes, fees or other
charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no material tax Lien has been filed, and, to the knowledge of the
Parent Borrower, no material claim is being asserted, with respect to any such
material tax, fee or other charge.

4.11 Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Parent Borrower will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Parent Borrower, threatened; (b) hours worked by and payment made to employees
of each Group Member have not been in violation of the Fair Labor Standards Act
or any other applicable Requirement of Law dealing with such matters; and (c)
all payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Plan, and each Plan
has complied in all material respects with the applicable provisions of ERISA
and the Code. No termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period. The
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual
valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits by a material amount. Neither the Parent Borrower nor any Commonly
Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan that has resulted or could reasonably be expected to result
in a material liability under ERISA, and neither the Parent Borrower nor any
Commonly Controlled Entity would become subject to any material liability under
ERISA if the Parent Borrower or any such Commonly Controlled Entity were to
withdraw completely from all Multiemployer Plans as of the valuation date most
closely preceding the date on which this representation is made or deemed made.
No such Multiemployer Plan is in Reorganization or Insolvent.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

4.15 Subsidiaries. Except as disclosed to the Administrative Agent by the Parent
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of incorporation of each Subsidiary and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than Capital
Stock compensation granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock of the Parent Borrower or
any Subsidiary, except as created by the Loan Documents and except as set forth
in Schedule 4.15.

4.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the purchase price (either directly or indirectly through one or more
of the Parent Borrower’s Subsidiaries) described in the Acquisition
Documentation, to refinance existing Indebtedness and to pay related fees and
expenses or, in the case of Incremental Term Loans, for general corporate
purposes. The proceeds of the Revolving Loans and the Swingline Loans, and the
Letters of Credit, shall be used for general corporate purposes (including the
refinancing of Indebtedness) .

4.17 Environmental Matters. Except as disclosed on Schedule 4.17 or as, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect:

(a)     the facilities and properties owned, leased or operated by any Group
Member (the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

(b)     no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Parent Borrower have knowledge or reason to believe that any such
notice will be received or is being threatened;

(c)     Materials of Environmental Concern have not been transported or disposed
of from the Properties in violation of, or in a manner or to a location that
could give rise to liability under, any Environmental Law, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Law;

(d)     no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Parent Borrower, threatened, under any
Environmental Law to which any Group Member is or will be named as a party with
respect to the Properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Properties or the Business;

(e)     there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of any Group Member in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws;

(f)     the Properties and all operations at the Properties are in compliance,
and have in the last three years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g)     no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information contained in this
Agreement, any other Loan Document, the Confidential Information Memorandum or
any other document, certificate or writing furnished by or on behalf of any Loan
Party to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the date such document, certificate or writing
was so furnished (or, in the case of the Confidential Information Memorandum,
taken as a whole, as of the date of this Agreement), any untrue statement of a
material fact or omitted to state a material fact necessary to make the
statements contained herein or therein not misleading. The projections and pro
forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Parent Borrower to be reasonable at the time made, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount. There is no fact known to the Parent Borrower that
could reasonably be expected to have a Material Adverse Effect that has not been
expressly disclosed herein, in the other Loan Documents, in the Confidential
Information Memorandum or in any other documents, certificates and writings
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.

4.19 Security Documents. The Guarantee and Collateral Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders, a
legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof. In the case of the Pledged Stock described in the
Guarantee and Collateral Agreement, when stock certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral described in the Guarantee and Collateral Agreement, when
financing statements and other filings specified on Schedule 4.19 in appropriate
form are filed in the offices specified on Schedule 4.19, the Guarantee and
Collateral Agreement shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations (as defined
in the Guarantee and Collateral Agreement), in each case prior and superior in
right to any other Person (except Liens permitted by Section 7.3).

4.20 Solvency. Each Loan Party is, and after giving effect to the Acquisition
and the incurrence of all Indebtedness and obligations being incurred in
connection herewith and therewith will be and will continue to be, Solvent.

4.21 Senior Indebtedness. The obligations of the Parent Borrower under the Loan
Documents to which it is a party constitute “Senior Indebtedness” (or the
relevant comparable term) of the Parent Borrower under any Subordinated Debt
Indenture. If applicable, the obligations of each Subsidiary Guarantor under the
Guarantee and Collateral Agreement constitute “Guarantor Senior Indebtedness”
(or the relevant comparable term) of such Subsidiary Guarantor under any
Subordinated Debt Indenture.

SECTION 5. CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction or waiver by the Required Lenders, no later than February 28,
2004, of the following conditions precedent:

(a)

Credit Agreement; Guarantee and Collateral Agreement. The Administrative Agent
shall have received (i) this Agreement or, in the case of the Lenders, an
Addendum, executed and delivered by the Administrative Agent, the Parent
Borrower and each Person listed on Schedule 1.1, (ii) the Guarantee and
Collateral Agreement, executed and delivered by each Borrower and each
Subsidiary Guarantor and (iii) an Acknowledgement and Consent in the form
attached to the Guarantee and Collateral Agreement, executed and delivered by
each Issuer (as defined therein), if any, that is not a Loan Party.


(b)

Transactions. The board of directors of the Parent Borrower and Neptune shall
have authorized and approved the Transactions, as applicable, and the Parent
Borrower shall have furnished reasonably satisfactory evidence thereof. The
Acquisition Agreement shall be in full force and effect, and there shall be no
material adverse change to the Acquisition or waivers of any conditions or
provisions in any material respect without the consent of the Administrative
Agent (which consent shall not be unreasonably withheld except in the case of
changes, waivers or modifications related to monetary terms of the Acquisition
Agreement). The Parent Borrower and Neptune shall have complied in all material
respects with all covenants and satisfied in all material respects all
conditions set forth in the Acquisition Agreement and related documents (without
waiver or amendment of any of the terms thereof unless consented to by the
Administrative Agent, which consent shall not be unreasonably withheld except in
the case of changes, waivers or modifications of monetary terms of the
Acquisition Agreement) and concurrent with the initial funding hereunder, the
Parent Borrower shall have consummated the Acquisition. The sources and uses of
funds for the Transactions shall be consistent with the sources and uses of
funds set forth in Schedule 5.1. After giving effect to the Transactions, the
Parent Borrower shall own 100% of the fully diluted Capital Stock of Neptune.
The Administrative Agent shall have received copies of all filings made with any
governmental authority in connection with the Transactions. The Parent Borrower
shall have entered into reasonably satisfactory documentation with respect to
the Convertible Notes. Each of the Transactions shall be in compliance in all
material respects with all Requirements of Law and there shall be no material
breaches of the Loan Documents or the documentation related to the Equity
Offerings claimed against the Parent Borrower in connection therewith.


(c)

Ratings. The Parent Borrower shall have a senior implied rating of not less than
B1 from Moody’s and a corporate credit rating of not less than B+ from S&P, each
with a stable outlook.


(d)

Litigation. Except as set forth on Schedule 4.6, there shall not exist any
threatened, instituted or pending litigation, action, proceeding or counterclaim
by or before any court or governmental, administrative or regulatory agency or
authority, domestic or foreign, (i) challenging the consummation of any one or
more of the Transactions, (ii) seeking to prohibit the ownership or operation by
the Group Members of all or a material portion of any of their businesses or
assets taken as a whole or the businesses or assets of Neptune or (iii) seeking
to obtain, or which could reasonably be expected to result or has resulted in
the entry of, any judgment, order or injunction that (A) would restrain,
prohibit or impose materially adverse or materially burdensome conditions on the
ability of the Lenders in their reasonable judgment to consummate the
Acquisition or the transactions contemplated by this Agreement, (B) could be
reasonably expected to have Material Adverse Effect or (C) could adversely
affect the legality, validity or enforceability of the Loan Documents.


(e)

No Default. No event shall have occurred and be continuing or would result from
the consummation of the Transactions, or from the application of the borrowings
hereunder, that shall constitute a Default or Event of Default or a default
under any material agreements of the Parent Borrower or Neptune except to the
extent that any defaults in any material agreements of the Parent Borrower or
Neptune that may result from the Transactions have been or will have been
resolved or otherwise addressed in a manner reasonably satisfactory to the
Administrative Agent.


(f)

Approvals. All requisite governmental and third party consents, approvals,
authorizations, registrations or filings necessary in connection with the
Acquisition and the financing thereof, shall have been obtained in a form
reasonably acceptable to the Administrative Agent and shall be in full force and
effect; all applicable waiting periods shall have expired without any regulatory
agency requiring the divestiture of any material assets of the Parent Borrower,
Neptune or any of their respective subsidiaries taken as a whole; and no law or
regulation shall be applicable in the reasonable judgment of the Administrative
Agent that restrains, prevents or imposes materially adverse conditions upon the
Transactions.


(g)

Financial Information. The Lenders shall have received projected cash flows,
balance sheets and income statements for the period of five years following the
Closing Date. The Parent Borrower shall have made available and delivered to the
extent required by the Administrative Agent, (i) (A) audited consolidated
balance sheets of the Parent Borrower and its consolidated entities for each of
its three fiscal years ended prior to the Closing Date, audited consolidated
balance sheets of Neptune and its respective consolidated entities for each of
its two fiscal years ended prior to the Closing Date, and in each case, related
audited statements of income, stockholders’ equity and cash flows of the Parent
Borrower and Neptune and their respective consolidated entities for each of
their three fiscal years ended prior to the Closing Date (with such financial
statements of both the Parent Borrower and Neptune audited by
PricewaterhouseCoopers LLP), and (B) unaudited consolidated balance sheets and
related unaudited statements of income, stockholders’ equity and cash flows of
the Parent Borrower and Neptune and their respective consolidated Subsidiaries
for the nine-month period ended September 30, 2003; (ii) pro forma financial
statements prepared in accordance with GAAP; and (iii) the Pro Forma Balance
Sheet.


(h)

Lien Search. The Administrative Agent shall have received the results of a
recent Lien search in each of the jurisdictions and offices where assets of each
of the Parent Borrower, Neptune and their Subsidiaries are located or recorded,
and such search shall reveal no Liens on any of their assets except for Liens
permitted hereby or Liens to be discharged in connection with the Transactions.


(i)

Fees and Expenses. All fees and expenses of the Administrative Agent, subject to
Section 10.5(a), required to be paid in connection with the Facilities shall
have been paid for by the Parent Borrower or shall be paid by the Parent
Borrower simultaneously with the initial funding of the Facilities.


(j)

Consolidated EBITDA. After giving effect to the Transactions and any
acquisitions made following the date of the relevant financial statements and
prior to the Closing Date, (i) pro forma Consolidated EBITDA for the period
ending September 30, 2003 shall not be less than $180,000,000 and (ii) the pro
forma Consolidated Total Leverage Ratio for the most recent 12-month period
ending prior to the Closing Date for which the relevant financial information is
available shall not be greater than (x) 3.80 to 1.0 if the Parent Borrower has
raised gross proceeds of $150,000,000 or more in any Common Stock Offerings or
(y) 4.60 to 1.0, otherwise, and the Administrative Agent shall have received a
certificate of a Responsible Officer as to the same, reasonably satisfactory to
them (including satisfactory schedules and other supporting data).


(k)

Available Revolving Commitments. After giving effect to the Acquisition and the
related financing transactions, the aggregate amount of the Available US$
Revolving Commitments and Available Multicurrency Revolving Commitments shall
equal at least $50,000,000, which amount shall be decreased by up to $10,000,000
on a dollar-for-dollar basis to the extent of Neptune’s cash and Cash
Equivalents denominated in Dollars on hand as of the Closing Date. In addition,
the full amount of the Revolving Commitments shall be available to be drawn by
the Parent Borrower without giving rise to a Default or Event of Default.


(l)

Existing Indebtedness. The Administrative Agent shall have received satisfactory
evidence that (i) the Borrower’s existing senior credit agreement shall have
been terminated, all amounts thereunder shall have been paid in full and any
Liens granted in connection therewith have been terminated and (ii) the Parent
Borrower’s existing private placement notes shall have been redeemed and the
prepayment penalties associated therewith shall have been paid.


(m)

Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including the certificate of
incorporation of each Loan Party that is a corporation certified by the relevant
authority of the jurisdiction of organization of such Loan Party, and (ii) a
long form good standing certificate for each Loan Party from its jurisdiction of
organization.


(n)

Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:


(i)

the legal opinion of King & Spalding LLP, counsel to the Group Members,
substantially in the form of Exhibit F;


(ii)

the legal opinion of local counsel to Roper Germany, in form and substance
reasonably satisfactory to the Administrative Agent; and


(iii)

to the extent consented to by the relevant counsel, each legal opinion, if any,
delivered in connection with the Acquisition Agreement, accompanied by a
reliance letter in favor of the Lenders.


(o)

Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall have
received (i) the certificates, if any, representing the shares of Capital Stock
pledged pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof (except, in the case of Capital Stock
of Foreign Subsidiaries, to the extent delivery thereof is not reasonably
practicable, in which case such certificates, if any, shall be delivered to the
Administrative Agent within 30 days after the Closing Date) and (ii) each
promissory note (if any) pledged to the Administrative Agent pursuant to the
Guarantee and Collateral Agreement endorsed (without recourse) in blank (or
accompanied by an executed transfer form in blank) by the pledgor thereof.
Capital Stock of Foreign Subsidiaries shall be required to be pledged on the
Closing Date only to the extent necessary to comply with Section 6.10(c), with
Consolidated Total Revenue for such purpose being determined by reference to the
financial statements of the Borrower for the four-quarter period ended September
30, 2003.


(p)

Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Security Documents or under
law or reasonably requested by the Administrative Agent to be filed, registered
or recorded in order to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected Lien on the Collateral described therein,
prior and superior in right to any other Person (other than with respect to
Liens expressly permitted by Section 7.3), shall be in proper form for filing,
registration or recordation.


(q)

Solvency Certificate. The Administrative Agent shall have received a
satisfactory executed solvency certificate from a Responsible Officer.


(r)

Insurance. The Administrative Agent shall have received insurance certificates
satisfying the requirements of Section 5.2(b) of the Guarantee and Collateral
Agreement.


5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a)

Representations and Warranties. Each of the representations and warranties made
by any Loan Party in or pursuant to the Loan Documents shall be true and correct
in all material respects on and as of such date as if made on and as of such
date.


(b)

No Default. No Default or Event of Default shall have occurred and be continuing
on such date or after giving effect to the extensions of credit requested to be
made on such date.


Each borrowing by and issuance of a Letter of Credit on behalf of the Parent
Borrower hereunder shall constitute a representation and warranty by the Parent
Borrower as of the date of such extension of credit that the conditions
contained in this Section 5.2 have been satisfied.

5.3 Initial Loan to Each New Foreign Subsidiary Borrower. No Lender shall be
required to make any Loans to any Foreign Subsidiary Borrower (other than Roper
Germany) unless the Administrative Agent has received:

    (a)        a Joinder Agreement, substantially in the form of Exhibit J,
executed and delivered by such Borrower;


    (b)        a certificate of such Borrower, substantially in the form of
Exhibit C, with appropriate insertions and attachments; and


    (c)        the legal opinion of counsel to such Borrower, in form and
substance reasonably satisfactory to the Administrative Agent.


SECTION 6. AFFIRMATIVE COVENANTS

        The Parent Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the Parent
Borrower shall and shall cause each of its Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent (for onward
distribution to the Lenders):

(a)

as soon as available, but in any event within 90 days after the end of each
fiscal year of the Parent Borrower, a copy of the audited consolidated balance
sheet of the Parent Borrower and its consolidated Subsidiaries as at the end of
such year and the related audited consolidated statements of income and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by PriceWaterhouseCoopers LLP or other independent certified public
accountants of nationally recognized standing; and


(b)

as soon as available, but in any event not later than 45 days after the end of
each of the first three quarterly periods of each fiscal year of the Parent
Borrower, the unaudited consolidated balance sheet of the Parent Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments).


All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

6.2 Certificates; Other Information. Furnish to the Administrative Agent (for
onward distribution to the Lenders) or, in the case of clause (f), to the
relevant Lender:

(a)

concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Event of Default under
Section 7.1 as of the last day of the fiscal year so reported, except as
specified in such certificate;


(b)

concurrently with the delivery of any financial statements pursuant to Section
6.1, a Compliance Certificate executed by a Responsible Officer and including
all information and calculations necessary for determining compliance by each
Group Member with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of the Parent Borrower, as the
case may be, and (i) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property acquired
by any Loan Party since the date of the most recent report delivered pursuant to
this clause (ii) (or, in the case of the first such report so delivered, since
the Closing Date);


(c)

as soon as available, and in any event no later than 45 days after the end of
each fiscal year of the Parent Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Parent Borrower as of the end of the following fiscal year, the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income and a description of the underlying assumptions
applicable thereto), and, as soon as available, significant revisions, if any,
of such budget and projections with respect to such fiscal year (collectively,
the “Projections”), which Projections shall in each case be accompanied by a
certificate of a Responsible Officer stating that such Projections are based on
reasonable estimates, information and assumptions and that such Responsible
Officer has no reason to believe that such Projections are incorrect or
misleading in any material respect (it being understood that access to any
Projections shall be subject to customary restrictions on use of material
nonpublic information);


(d)

no later than 5 Business Days prior to the effectiveness thereof, copies of
substantially final drafts of any proposed amendment, supplement, waiver or
other modification with respect to any Subordinated Debt Indenture, the
Convertible Note Documents or the Acquisition Documentation;


(e)

within five Business Days after the same are sent, copies of all financial
statements and reports that the Parent Borrower sends to the holders of any
class of its debt securities or public equity securities and, within five
Business Days after the same are filed, copies of all financial statements and
reports that the Parent Borrower may make to, or file with, the SEC; and


(f)

promptly, such additional financial and other information as any Lender may from
time to time reasonably request.


6.3 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member.

6.4 Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 7.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.5 Maintenance of Property; Insurance. (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.

6.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with all Requirements of Law shall be made of all dealings and
transactions in relation to its business and activities, (b) permit
representatives of the Administrative Agent and each Lender (coordinated through
the Administrative Agent) to visit and inspect any of its properties and examine
and make abstracts from any of its books and records at any reasonable time
during any Business Day following reasonable written notice to the Parent
Borrower; provided, that no Lender may make any such inspection more often than
once in any calendar year unless an Event of Default is in existence (in which
case such inspections may occur as often such Lender reasonably determines) and
any such inspection made when no Event of Default is in existence shall be at
the expense of such Lender, and (c) permit representatives of the Administrative
Agent and each Lender to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountants.

6.7 Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a)

the occurrence of any Default or Event of Default;


(b)

any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;


(c)

the following events, as soon as possible and in any event within 30 days after
the Parent Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Parent Borrower or any Commonly Controlled
Entity or any Multiemployer Plan with respect to the withdrawal from, or the
termination, Reorganization or Insolvency of, any Plan; and


(d)

any development or event that has had or could reasonably be expected to have a
Material Adverse Effect.


Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.8 Environmental Laws. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (a) comply with, and ensure
compliance by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply with and maintain, and ensure that all
tenants and subtenants obtain and comply with and maintain, any and all
licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws and promptly comply with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws.

6.9 Interest Rate Protection. In the case of the Parent Borrower, within 60 days
after the Closing Date, enter into, and thereafter maintain, Swap Agreements to
the extent necessary to provide that at least 50% of the aggregate principal
amount of Indebtedness projected to appear on the Parent Borrower’s balance
sheet as of December 31, 2003 in accordance with GAAP is subject to either a
fixed interest rate or interest rate protection for a period of not less than
two years, which Swap Agreements shall have terms and conditions reasonably
satisfactory to the Administrative Agent.

6.10 Additional Collateral, etc(a) . (a) With respect to any property acquired
after the Closing Date by the Parent Borrower or any Domestic Subsidiary (other
than (x) real property and fixtures, (y) any property described in paragraph (b)
or (c) below and (z) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the benefit of the
Lenders, does not have a perfected Lien, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement
or such other documents as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the benefit of the Lenders, a security
interest in such property and (ii) take all actions necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such property, including the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b)     With respect to any new Domestic Subsidiary created or acquired after
the Closing Date by any Group Member (other than (x) any Domestic Subsidiary of
a Foreign Subsidiary acquired pursuant to an Investment permitted by Section
7.8, unless and until such Domestic Subsidiary subsequently becomes a direct
Subsidiary of the Parent Borrower or another Domestic Subsidiary and (y) any
Receivables Entity), promptly (i) execute and deliver to the Administrative
Agent such amendments to the Guarantee and Collateral Agreement as the
Administrative Agent deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is directly owned by
the Parent Borrower or a Domestic Subsidiary, (ii) deliver to the Administrative
Agent the certificates representing such Capital Stock, together with undated
stock powers, in blank, executed and delivered by a duly authorized officer of
the relevant Group Member, (iii) cause such new Subsidiary (A) to become a party
to the Guarantee and Collateral Agreement, (B) to take such actions necessary or
advisable to grant to the Administrative Agent for the benefit of the Lenders a
perfected security interest in the Collateral described in the Guarantee and
Collateral Agreement with respect to such new Subsidiary (subject only to Liens
expressly permitted by Section 7.3), including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement or by law or as may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit C, with
appropriate insertions and attachments, and (iv) if requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(c)     With respect to any Foreign Subsidiary that is a direct Subsidiary of
the Parent Borrower or any Domestic Subsidiary (other than any Excluded Foreign
Subsidiary), promptly (i) execute and deliver to the Administrative Agent such
amendments to the Guarantee and Collateral Agreement as the Administrative Agent
deems necessary or advisable to grant to the Administrative Agent, for the
benefit of the Lenders, a perfected first priority security interest in the
Capital Stock of such Foreign Subsidiary that is directly owned by the Parent
Borrower or a Domestic Subsidiary (provided that in no event shall more than 65%
(or, in the case of Roper Germany, 64.93%) of the total outstanding voting
Capital Stock of any such Foreign Subsidiary be required to be so pledged), (ii)
deliver to the Administrative Agent any certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, and take such other action
as may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. The Parent Borrower shall, promptly after delivery of any
financial statements pursuant to Section 6.1, cause to be taken the actions
described in this paragraph to the extent necessary to ensure that the
percentage of Consolidated Total Revenue for the four-quarter period ending on
the date of such financial statements contributed by the Excluded Foreign
Subsidiaries does not exceed 10%, provided that such percentage may exceed 10%
if the Excluded Foreign Subsidiaries consist exclusively of Foreign Subsidiaries
as to which such actions may not be taken due to applicable Requirements of Law.

    (d)        Notwithstanding anything to the contrary in this Section 6.10 or
any other Loan Document, the Administrative Agent and the Lenders shall not have
Liens on (and shall, at the request and expense of the Parent Borrower, timely
release any Liens on): (i) the assets transferred to a Receivables Entity and
assets of such Receivables Entity and (ii) if the documentation relating to the
Receivables securitization to which such Receivables Entity is a party expressly
prohibits such a Lien, the Capital Stock or debt (whether or not represented by
promissory notes) of or issued by a Receivables Entity to any Group Member, in
either case in connection with a Qualified Receivables Transaction, as
applicable.

SECTION 7. NEGATIVE COVENANTS

        The Parent Borrower hereby agrees that, so long as the Commitments
remain in effect, any Letter of Credit remains outstanding or any Loan or other
amount is owing to any Lender or the Administrative Agent hereunder, the Parent
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

7.1 Financial Condition Covenants.

(a)     Consolidated Total Leverage Ratio. Permit the Consolidated Total
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Parent Borrower ending with any fiscal quarter set forth below
to exceed the ratio set forth below opposite such fiscal quarter:

    Fiscal Quarter Ending Consolidated Total
Leverage Ratio March 31, 2004 - December 31, 2004     4.25 to 1.0     March 31,
2005 - December 31, 2005   4.00 to 1.0   March 31, 2006 - December 31, 2006  
3.75 to 1.0   March 31, 2007 - December 31, 2007   3.50 to 1.0   March 31, 2008
and thereafter   3.25 to 1.0  

(b)     Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio as at the last day of any period of four consecutive fiscal
quarters of the Parent Borrower ending with any fiscal quarter set forth below
to exceed the ratio set forth below opposite such fiscal quarter:

     Fiscal Quarter Ending Consolidated Senior
Leverage Ratio March 31, 2004 - December 31, 2004     3.25 to 1.0     March 31,
2005 - December 31, 2005   3.00 to 1.0   March 31, 2006 - December 31, 2006  
2.75 to 1.0   March 31, 2007 - December 31, 2007   2.50 to 1.0   March 31, 2008
and thereafter   2.25 to 1.0  

(c)     Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio for any period of four consecutive fiscal quarters of the Parent
Borrower (or, if less, the number of full fiscal quarters subsequent to the
Closing Date) to be less than 5.0 to 1.0.

(d)     Consolidated EBITDA. Permit Consolidated EBITDA for the fiscal year of
the Parent Borrower ending December 31, 2003 to be less than $180,000,000.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a)

Indebtedness of any Loan Party pursuant to any Loan Document;


(b)

(i) Indebtedness of the Parent Borrower to any Subsidiary, (ii) Indebtedness of
any Wholly Owned Subsidiary Guarantor to any Group Member, (iii) Indebtedness of
any Foreign Subsidiary to any other Foreign Subsidiary and (iv) Indebtedness of
any Foreign Subsidiary resulting from Investments made pursuant to Section
7.8(h)(ii), (j), (k) or (m);


(c)

Guarantee Obligations incurred in the ordinary course of business by any Group
Member of obligations of any Wholly Owned Subsidiary Guarantor;


(d)

Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d) and
any refinancings, refundings, renewals or extensions thereof (without shortening
the maturity, or increasing the principal amount, thereof);


(e)

Indebtedness (including, without limitation, Capital Lease Obligations) secured
by Liens permitted by Section 7.3(g), provided that, at the time of incurrence
of any Indebtedness pursuant to this paragraph (e), after giving effect thereto,
the aggregate outstanding principal amount of all Indebtedness incurred pursuant
to this paragraph (e) shall not exceed 2% of Consolidated Net Worth determined
as of the last day of the most recent fiscal quarter for which the relevant
financial information is available;


(f)

Guarantee Obligations incurred by any Group Member with respect to (i) recourse
obligations resulting from endorsement of negotiable instruments for collection
in the ordinary course of business and (ii) surety, appeal and performance bonds
obtained in the ordinary course of business;


(g)

Indebtedness of the Parent Borrower in respect of the Convertible Notes or any
Subordinated Debt incurred to refinance the Convertible Notes;


(h)

Indebtedness pursuant to letters of credit issued for the account of any Group
Member other than pursuant to this Agreement in an aggregate principal amount
not to exceed $10,000,000 at any one time outstanding;


(i)

Receivables Transaction Attributed Debt pursuant to any Qualified Receivables
Transaction in an aggregate amount not to exceed $100,000,000 and all yield,
interest, fees, indemnities and other amounts related thereto; and


(j)

in addition to Indebtedness otherwise expressly permitted by this Section 7.2,
(i) Subordinated Debt of the Parent Borrower, (ii) Guarantee Obligations of any
Subsidiary Guarantor in respect of such Subordinated Debt (provided that such
Guarantee Obligations are subordinated to the same extent as the obligations of
the Parent Borrower in respect of such Subordinated Debt) and (iii) other
Indebtedness of the Group Members (not constituting Subordinated Debt); provided
that (x) no Event of Default shall be in existence or result therefrom
(including, on a pro forma basis, pursuant to Section 7.1), (y) at the time of
incurrence of any Indebtedness pursuant to clause (iii) above, after giving
effect thereto, the aggregate outstanding principal amount of all Indebtedness
incurred pursuant to said clause (iii) shall not exceed the greater of (1) 5% of
Consolidated Total Assets determined as of the last day of the most recent
fiscal quarter for which the relevant financial information is available and (2)
$75,000,000 and (z) at the time of incurrence of any Indebtedness pursuant to
this paragraph (j), after giving effect thereto, the aggregate outstanding
principal amount of all Indebtedness incurred pursuant to this paragraph (j)
(determined without duplication) shall not exceed the greater of (1) 15% of
Consolidated Total Assets determined as of the last day of the most recent
fiscal quarter for which the relevant financial information is available and (2)
$250,000,000.


7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a)

Liens for taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Parent Borrower or its Subsidiaries, as the
case may be, in conformity with GAAP;


(b)

carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other like
Liens arising in the ordinary course of business that are not overdue for a
period of more than 30 days or that are being contested in good faith by
appropriate proceedings;


(c)

pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;


(d)

deposits to secure the performance of bids, trade, forward or futures contracts
(other than in respect of borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business;


(e)

easements, rights-of-way, restrictions and other similar encumbrances incurred
in the ordinary course of business that, in the aggregate, are not substantial
in amount and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of the Group Members;


(f)

Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;


(g)

Liens securing Indebtedness of any Group Member incurred pursuant to Section
7.2(e) to finance the acquisition of fixed or capital assets, provided that (i)
such Liens shall be created substantially simultaneously with the acquisition of
such fixed or capital assets, (ii) such Liens do not at any time encumber any
property other than the property financed by such Indebtedness and (iii) the
amount of Indebtedness secured thereby is not increased;


(h)

Liens created pursuant to the Security Documents;


(i)

any interest or title of a lessor under any lease entered into by any Group
Member in the ordinary course of its business and covering only the assets so
leased;


(j)

Liens on assets transferred to a Receivables Entity or on assets of a
Receivables Entity, in either case incurred in connection with a Qualified
Receivables Transaction securing Indebtedness permitted by Section 7.2(i);


(k)

Cash collateral securing reimbursement obligations in respect of letters of
credit permitted by Section 7.2(h);


(l)

Liens with respect to property acquired by any Group Member after the Closing
Date (and not created in contemplation of such acquisition) pursuant to a
Permitted Acquisition; provided, that such Liens shall extend only to the
property so acquired; and


(m)

Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the Indebtedness secured thereby does not exceed
(as to all Group Members) $5,000,000 at any one time.


7.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a)

any Subsidiary of the Parent Borrower may be merged or consolidated with or into
(i) the Parent Borrower (provided that the Parent Borrower shall be the
continuing or surviving corporation), (ii) any Wholly Owned Subsidiary
Guarantor, or any Person that simultaneously with, or immediately after, such
merger or consolidation becomes a Wholly Owned Subsidiary Guarantor (provided,
in either case, that the Wholly Owned Subsidiary Guarantor shall be the
continuing or surviving entity) and (iii) in the case of any Foreign Subsidiary,
any other Foreign Subsidiary;


(b)

any Subsidiary of the Parent Borrower may Dispose of any or all of its assets
(i) to the Parent Borrower or any Wholly Owned Subsidiary Guarantor (upon
voluntary liquidation or otherwise) or (ii) pursuant to a Disposition permitted
by Section 7.5;


(c)

any Foreign Subsidiary of the Parent Borrower may Dispose of any or all of its
assets to any Group Member (upon voluntary liquidation or otherwise); and


(d)

any Investment expressly permitted by Section 7.8 may be structured as a merger,
consolidation or amalgamation.


7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a)

the Disposition of obsolete or worn out property in the ordinary course of
business;


(b)

the sale of inventory in the ordinary course of business;


(c)

Dispositions permitted by clause (i) of Section 7.4(b);


(d)

(i) the sale, transfer or issuance of any Subsidiary’s Capital Stock to the
Parent Borrower or any Wholly Owned Subsidiary Guarantor and (ii) the sale,
transfer or issuance of any Foreign Subsidiary’s Capital Stock to any Wholly
Owned Subsidiary of the Parent Borrower;


(e)

sales of Receivables and related assets or an interest therein of the type
specified in the definition of “Qualified Receivables Transaction” pursuant to a
Qualified Receivables Transaction, provided that 100% of the proceeds received
in connection therewith (other than proceeds in the form of customary equity or
debt interests in the relevant Receivables Entity) are in the form of cash or
Cash Equivalents;


(f)

transfers of assets by the Parent Borrower or any Domestic Subsidiary to Foreign
Subsidiaries so long as the aggregate book value of the assets subject to such
asset transfer, when combined with the aggregate book value of the assets
subject to all other such transfers consummated during the immediately preceding
twelve-month period, shall not exceed 3% of Consolidated Total Assets determined
as at the end of the most recently ended fiscal quarter for which the relevant
financial information is available; and


(g)

Dispositions of other assets (other than pursuant to receivables
securitizations) so long as (i) such transaction is for not less than fair
market value (as determined in good faith by the Parent Borrower’s management or
board of directors), (ii) no Event of Default shall be in existence or result
therefrom (including, on a pro forma basis, pursuant to Section 7.1) and (iii)
in the case of any Asset Sale, when combined with all other Asset Sales
consummated during the immediately preceding twelve-month period (collectively,
“Relevant Asset Sales”), (x) the aggregate book value of the assets subject to
such Relevant Asset Sales shall not exceed 15% of Consolidated Total Assets
determined as at the end of the most recently ended fiscal quarter for which the
relevant financial information is available and (y) the aggregate amount of
consideration (other than cash and Cash Equivalents) received pursuant to such
Relevant Asset Sales shall not exceed 5% of Consolidated Net Worth determined as
at the end of such fiscal quarter.


7.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:

(a)

any Subsidiary may make Restricted Payments to any Group Member;


(b)

so long as no Default or Event of Default shall have occurred and be continuing,
the Parent Borrower may purchase the Parent Borrower’s common stock or common
stock options from present or former officers or employees of any Group Member
upon the death, disability or termination of employment of such officer or
employee, provided, that the aggregate amount of payments under this paragraph
(b) after the date hereof shall not exceed $1,000,000 in any fiscal year;


(c)

so long as no Default or Event of Default shall have occurred and be continuing,
the Parent Borrower may pay dividends on its common stock in an aggregate amount
in any fiscal year not to exceed 25% of Consolidated Net Income for such fiscal
year; and


(d)

so long as (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Parent Borrower has a senior implied rating of at least
Baa3 by Moody’s and a corporate credit rating of at least BBB- by S&P (and in
each case not on negative watch), the Parent Borrower may repurchase its
publicly held common stock.


7.7 Capital Expenditures. Make or commit to make Capital Expenditures during any
fiscal year in an aggregate amount in excess of 15% of Consolidated EBITDA for
the immediately preceding fiscal year.

7.8 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business unit of, or make any other investment in, any Person (all of the
foregoing, “Investments”), except:

(a)

Investments in existence on the date hereof listed on Schedule 7.8(a);


(b)

extensions of trade credit in the ordinary course of business, and Investments
in trade receivables received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of, and other disputes with, customers and suppliers arising in the
ordinary course of business;


(c)

investments in Cash Equivalents;


(d)

Guarantee Obligations permitted by Section 7.2;


(e)

loans and advances to employees of any Group Member in the ordinary course of
business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $5,000,000 at any one time
outstanding;


(f)

the Acquisition;


(g)

(i) intercompany Investments by any Group Member in the Parent Borrower or any
Person that, prior to such Investment, is a Wholly Owned Subsidiary Guarantor
and (ii) intercompany Investments by any Foreign Subsidiary in any Person that,
prior to such Investment, is a Wholly Owned Subsidiary;


(h)

(i) Permitted Acquisitions and (ii) any Investment made by a Group Member in
another Group Member for the purposes of enabling the latter Group Member to
consummate Permitted Acquisitions;


(i)

Investments comprised of capital contributions (whether in the form of cash, a
note or other assets) to a Receivables Entity or otherwise resulting from
transfers of assets permitted by Section 7.5(e) to such Receivables Entity;


(j)

intercompany transfers of cash made in the ordinary course of business by the
Parent Borrower or any Subsidiary to the Parent Borrower or any Subsidiary, in
each case pursuant to the cash management system of the Group Members;


(k)

Investments in any existing Foreign Subsidiary to the extent necessary to enable
it to comply with Requirements of Law relating to minimum capitalization or
similar matters;


(l)

Investments made pursuant to Section 7.5(f);


(m)

Investments made by the Parent Borrower or any Domestic Subsidiary in any newly
created Foreign Subsidiary for the purposes of developing the business
operations of any Group Member so long as the amount of such Investment, when
combined with the aggregate amount of all other such Investments made during the
immediately preceding twelve-month period, shall not exceed 3% of Consolidated
Total Assets determined as at the end of the most recently ended fiscal quarter
for which the relevant financial information is available; and


(n)

in addition to Investments otherwise expressly permitted by this Section 7.8,
Investments in an aggregate amount at any time outstanding not to exceed 10% of
Consolidated Net Worth.


7.9 Optional Payments and Modifications of Certain Debt Instruments.  (a) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
with respect to the principal of the Convertible Notes or any Subordinated Debt
(provided that (i) the Parent Borrower may issue Capital Stock upon conversion
of the Convertible Notes in accordance with their terms and (ii) the Convertible
Notes and any Subordinated Debt may be refinanced with other Subordinated Debt);
(b) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, the Convertible Note
Documents or any Subordinated Debt Indenture (other than any such amendment,
modification, waiver or other change that (i) would extend the maturity or
reduce the amount of any payment of principal or reduce the rate or extend any
date for payment of interest and (ii) does not involve the payment of a consent
fee); or (d) designate any Indebtedness (other than obligations of the Loan
Parties pursuant to the Loan Documents) as “Designated Senior Indebtedness” (or
any other defined term having a similar purpose) for the purposes of any
Subordinated Debt Indenture.

7.10 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than the Parent Borrower or any Subsidiary) unless such transaction is
(a) otherwise permitted under this Agreement, (b) in the ordinary course of
business of the relevant Group Member, and (c) upon fair and reasonable terms no
less favorable to the relevant Group Member than it would obtain in a comparable
arm’s length transaction with a Person that is not an Affiliate.

7.11 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

7.12 Swap Agreements.  Enter into any Swap Agreement, except (a) Swap Agreements
entered into to hedge or mitigate risks to which the relevant Group Member has
actual exposure (other than those in respect of Capital Stock, the Convertible
Notes or any Subordinated Debt) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the relevant Group
Member.

7.13 Changes in Fiscal Periods. Permit the fiscal year of the Parent Borrower to
end on a day other than December 31 or change the Parent Borrower’s method of
determining fiscal quarters.

7.14 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, securing Indebtedness and
other obligations and the Loan Documents (regardless of the amount thereof),
other than (a) this Agreement and the other Loan Documents, (b) customary
restrictions applicable to any Receivables entity in connection with any
Qualified Receivables Transaction, (c) restrictions contained in the documents
governing Indebtedness of any Foreign Subsidiary so long as such restrictions
apply only to assets of such Foreign Subsidiary and its Subsidiaries, (d)
restrictions and conditions imposed by law, (e) customary restrictions and
conditions contained in agreements relating to the Disposition of a Subsidiary,
property or assets pending such Disposition, provided such restrictions and
conditions apply only to such Subsidiary, property or assets, (f) restrictions
and conditions contained in documentation relating to a Subsidiary acquired in a
Permitted Acquisition, provided that such restriction or condition (i) existed
at the time such Person became a Subsidiary and was not created in contemplation
of or in connection with such Person becoming a Subsidiary and (ii) applies only
to such Subsidiary, (g) restrictions and conditions contained in any agreement
relating to Indebtedness secured by Liens permitted under this Agreement if such
restrictions and conditions apply only to the property or assets subject to such
Liens and (h) customary provisions in leases, licenses and other contracts
restricting or conditioning the assignment or encumbrance thereof, including,
without limitation, licenses and sublicenses of patents, trademarks, copyrights
and similar intellectually property rights.

7.15 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Parent Borrower to (a) make Restricted Payments in respect
of any Capital Stock of such Subsidiary held by, or pay any Indebtedness owed
to, any Group Member, (b) make loans or advances to, or other Investments in,
any Group Member or (c) transfer any of its assets to any Group Member, except
for such encumbrances or restrictions existing under or by reason of (i) any
restrictions existing under the Loan Documents, (ii) any restrictions with
respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary and (iii) customary restrictions
applicable to any Receivables entity in connection with any Qualified
Receivables Transaction.

7.16 Lines of Business. Enter into any business that is not engaged principally
in any of the design, manufacture or distribution of industrial products,
solutions or services (including software design solutions and services), and
businesses reasonably related thereto; provided, that this Section 7.16 shall
not prohibit any Group Member from engaging in any business that does not
otherwise satisfy the requirements set forth in this Section 7.16 if such
business, together with all other such businesses of the Group Members, does not
constitute a material portion of the businesses of the Group Members taken as a
whole.

7.17 Amendments to Acquisition Documents. (a) Amend, supplement or otherwise
modify (pursuant to a waiver or otherwise) the terms and conditions of the
indemnities and licenses (other than licenses no longer required in the normal
conduct of the Group Members’ businesses) furnished to the Group Members
pursuant to the Acquisition Documentation such that after giving effect thereto
such indemnities or licenses shall be materially less favorable to the interests
of the Loan Parties or the Lenders with respect thereto or (b) otherwise amend,
supplement or otherwise modify the terms and conditions of the Acquisition
Documentation or any such other documents except for any such amendment,
supplement or modification that could not reasonably be expected to have a
Material Adverse Effect.

SECTION 8. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a)

any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or


(b)

any representation or warranty made or deemed made by any Loan Party herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made; or


(c)

any Loan Party shall default in the observance or performance of any agreement
contained in Section 6.4(a)(i) (with respect to the Parent Borrower only),
Section 6.7(a) or Section 7 of this Agreement or Sections 5.4 and 5.5(b) of the
Guarantee and Collateral Agreement; or


(d)

any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days after notice to the Parent Borrower
from the Administrative Agent or the Required Lenders; or


(e)

any Group Member shall (i) default in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) default in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) or (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $10,000,000; or


(f)

(i) any Group Member shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; or (iii) there shall be
commenced against any Group Member any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets that results in the entry of
an order for any such relief that shall not have been vacated, discharged, or
stayed or bonded pending appeal within 60 days from the entry thereof; or (iv)
any Group Member shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any Group Member shall generally not, or shall
be unable to, or shall admit in writing its inability to, pay its debts as they
become due; or


(g)

(i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Required Lenders, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) any Group
Member or any Commonly Controlled Entity shall, or in the reasonable opinion of
the Required Lenders is likely to, incur any liability in connection with a
withdrawal from, or the Insolvency or Reorganization of, a Multiemployer Plan or
(vi) any other event or condition shall occur or exist with respect to a Plan;
and in each case in clauses (i) through (vi) above, such event or condition,
together with all other such events or conditions, if any, could, in the sole
judgment of the Required Lenders, reasonably be expected to have a Material
Adverse Effect; or


(h)

one or more judgments or decrees shall be entered against any Group Member at
any time involving in the aggregate a liability (not paid or fully covered by
insurance as to which the relevant insurance company has not disclaimed or
reserved the right to disclaim coverage) of $10,000,000 or more, and all such
judgments or decrees shall not have been vacated, discharged, stayed or bonded
pending appeal within 60 days from the entry thereof; or


(i)

any of the Security Documents shall cease, for any reason, to be in full force
and effect, or any Loan Party or any Affiliate of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or


(j)

the guarantee contained in Section 2 of the Guarantee and Collateral Agreement
shall cease, for any reason, to be in full force and effect or any Loan Party or
any Affiliate of any Loan Party shall so assert; or


(k)

(i) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
excluding the Permitted Investors, shall become, or obtain rights (whether by
means or warrants, options or otherwise) to become, the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or
indirectly, of more than 35% of the outstanding common stock of the Parent
Borrower; (ii) the board of directors of the Parent Borrower shall cease to
consist of a majority of Continuing Directors; (iii) a Specified Change of
Control shall occur or (iv) any Foreign Subsidiary Borrower shall cease to be a
direct or indirect Wholly Owned Subsidiary of the Parent Borrower; or


(l)

any Subordinated Debt, or any guarantees thereof, shall cease, for any reason,
to be validly subordinated to the obligations of the Parent Borrower under the
Loan Documents to which it is a party or, if applicable, the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement, as provided
in any Subordinated Debt Indenture, or any Loan Party, any Affiliate of any Loan
Party, the trustee or agent in respect of any Subordinated Debt or the holders
of at least 25% in aggregate principal amount of any issue of Subordinated Debt
shall so assert;


then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Parent Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Parent
Borrower, declare the Loans (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Parent Borrower shall at such time
deposit in a cash collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Parent Borrower hereunder and under the other Loan Documents.
After all such Letters of Credit shall have expired or been fully drawn upon,
all Reimbursement Obligations shall have been satisfied and all other
obligations of the Parent Borrower hereunder and under the other Loan Documents
shall have been paid in full, the balance, if any, in such cash collateral
account shall be returned to the Parent Borrower (or such other Person as may be
lawfully entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Parent Borrower.

SECTION 9. THE AGENTS

9.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

9.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in-fact
selected by it with reasonable care.

9.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Agents under or in connection with, this Agreement or any other Loan
Document or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document or for any failure
of any Loan Party a party thereto to perform its obligations hereunder or
thereunder. The Agents shall not be under any obligation to any Lender to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely, and shall be fully protected in relying, upon any instrument, writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to the Parent Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Parent
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

9.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly acknowledges
that neither the Agents nor any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender represents to the Agents that it has, independently and without
reliance upon any Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon any
Agent or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigation as it deems necessary
to inform itself as to the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by the Administrative Agent hereunder, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of any Loan Party or any
affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

9.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Parent Borrower and without
limiting the obligation of the Parent Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Loans) be imposed on, incurred by or
asserted against such Agent in any way relating to or arising out of, the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from such Agent’s gross negligence or
willful misconduct. The agreements in this Section shall survive the payment of
the Loans and all other amounts payable hereunder.

9.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

9.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Parent
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or 8(f)
shall have occurred and be continuing) be subject to approval by the Parent
Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as Administrative Agent, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement and the other Loan Documents.

9.10 Documentation Agents and Syndication Agent. Neither the Documentation
Agents nor the Syndication Agent shall have any duties or responsibilities
hereunder in its capacity as such.

SECTION 10. MISCELLANEOUS

10.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 10.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility) and (y) that any amendment or modification of defined terms
used in the financial covenants in this Agreement shall not constitute a
reduction in the rate of interest or fees for purposes of this clause (i)) or
extend the scheduled date of any payment thereof, or increase the amount of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) extend the expiration date of any
Lender’s Revolving Commitment without the written consent of each Revolving
Lender directly affected thereby (it being agreed that, notwithstanding anything
to the contrary in this Section 10.1, such extension may be effected without the
approval of the Required Lenders); (iii) eliminate or reduce the voting rights
of any Lender under this Section 10.1 without the written consent of such
Lender; (iv) with respect to a particular Facility, change the ratable
allocation of payments among the Lenders under such Facility specified in
Section 2.17 without the written consent of each such Lender directly affected
thereby; (v) reduce the amount of Net Cash Proceeds or Excess Cash Flow required
to be applied to prepay Term Loans without the written consent of the holders of
more than 50% of the aggregate amount of the Term Loans; (vi) reduce any
percentage specified in the definition of Required Lenders, consent to the
assignment or transfer by the Parent Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Subsidiary Guarantors from their obligations under the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; (vii) reduce
the percentage specified in the definition of Majority Facility Lenders with
respect to any Facility without the written consent of all Lenders under such
Facility; (viii) amend, waive or modify any condition precedent set forth in
Section 5.2 with respect to any extensions of credit under the US$ Revolving
Facility or the Multicurrency Revolving Facility without the written consent of
the Majority Facility Lenders under such Facility; (ix) amend, modify or waive
any provision of Section 9 without the written consent of the Administrative
Agent; (xi) amend, modify or waive any provision of Section 2.6 or 2.7 without
the written consent of the Swingline Lender; or (xi) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under the
other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon. In furtherance of clause (viii) of this Section 10.1, (i) any
amendment, waiver or modification with respect to Section 7.1 or (ii) any
amendment, waiver or modification of any provision of this Agreement or any
other Loan Document at a time when a Default or Event of Default is in
existence, and that would have the effect of eliminating such Default or Event
of Default, shall in each case not be deemed to be effective for the purpose of
determining whether the conditions precedent set forth in Section 5.2 to the
making of any extension of credit under the US$ Revolving Facility or the
Multicurrency Revolving Facility have been satisfied unless the Majority
Facility Lenders under such Facility shall have consented to such amendment,
waiver or modification.

        Notwithstanding the foregoing, this Agreement may be amended (or amended
and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Parent Borrower (a) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and Revolving Extensions of Credit and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders and Majority Facility Lenders.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Borrowers and the Administrative Agent,
and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto:

Parent Borrower and Foreign Subsidiary Borrowers: Roper Industries, Inc. 2160
Satellite Boulevard, Suite 200 Duluth, Georgia 30097 Attention: Martin S.
Headley Telephone: 770-495-5109 Telecopy: 770-495-5150

  

Administrative Agent: JPMorgan Chase Bank 1111 Fannin Street, 10th Floor
Houston, Texas 77002 Attention: Linda Escamilla Telephone: 713-750-2228
Telecopy: 713-750-2606

  

Funding Office with respect to J.P. Morgan Europe Ltd. Alternative Currency
Loans: 125 London Wall London, England EC2A 5YJ Attention: Loans Agency
Telephone: 44-207-777-2352/2350 Telecopy: 44-207-777-2360/2085

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Parent Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Payment of Expenses and Taxes. The Parent Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and customary
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and filing and recording
fees and expenses, with statements with respect to the foregoing to be submitted
to the Parent Borrower prior to the Closing Date (in the case of amounts to be
paid on the Closing Date) and from time to time thereafter on a quarterly basis
or such other periodic basis as the Administrative Agent shall deem appropriate;
provided, that (i) with respect to legal counsel, the Parent Borrower shall only
be required to reimburse the reasonable fees and disbursements of a single law
firm for the Administrative Agent and any local counsel as shall be reasonably
necessary (subject to any limitations agreed to in writing by the Administrative
Agent) and (ii) any written request for reimbursement shall list in reasonable
detail all expenses as to which reimbursement is being requested, (b) to pay or
reimburse each Lender and the Administrative Agent for all its reasonable costs
and expenses incurred in connection with the enforcement or preservation of any
rights under this Agreement, the other Loan Documents and any such other
documents related to the Loan Documents, including the reasonable fees and
disbursements of counsel to each Lender and of counsel to the Administrative
Agent, (c) to pay, indemnify, and hold each Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender and the Administrative Agent and their respective officers,
directors, trustees, employees, affiliates, agents, advisors and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the Properties and the reasonable
fees and expenses of legal counsel in connection with claims, actions or
proceedings by any Indemnitee against any Loan Party under any Loan Document
(all the foregoing in this clause (d), collectively, the “Indemnified
Liabilities”), provided, that the Parent Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Indemnitee. Without limiting the
foregoing, and to the extent permitted by applicable law, the Parent Borrower
agrees not to assert and to cause its Subsidiaries not to assert, and hereby
waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 10.5 shall be payable not later than 10 days after written
demand therefor. Statements payable by the Parent Borrower pursuant to this
Section 10.5 shall be submitted in writing to Martin S. Headley (Telephone
No. 770-495-5109) (Telecopy No. 770-495-5150), at the address of the Parent
Borrower set forth in Section 10.2, or to such other Person or address as may be
hereafter designated by the Parent Borrower in a written notice to the
Administrative Agent. The agreements in this Section 10.5 shall survive
repayment of the Loans and all other amounts payable hereunder.

10.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Parent Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Parent Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

        (b)(i)        Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitments and the Loans at the time owing to it) with the
prior written consent (such consent not to be unreasonably withheld, delayed or
conditioned) of:

        (A)        the Parent Borrower, provided that no consent of the Parent
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
Section 8(a) or (f) has occurred and is continuing, any other Person;

        (B) the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

        (C) in the case of any assignment of a US$ Revolving Commitment, the
Issuing Lender.

        (ii) Assignments shall be subject to the following additional
conditions:

        (A) except in the case of an assignment to a Lender, an affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Parent Borrower and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Parent Borrower
shall be required if an Event of Default under Section 8(a) or (f) has occurred
and is continuing and (2) such amounts shall be aggregated in respect of each
Lender and its affiliates or Approved Funds, if any;

        (B)        the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (to be paid by the relevant Lender,
except as provided in Section 2.22), provided, that contemporaneous assignments
to a Person and its affiliates or Approved Funds shall be deemed to be a single
assignment for the purposes of this clause (B); and

        (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

        For the purposes of this Section 10.6, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

    (iii)        Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) below, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.18, 2.19, 2.20 and 10.5). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 10.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

    (iv)        The Administrative Agent, acting for this purpose as an agent of
the Parent Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Parent Borrower, the Administrative Agent, the
Issuing Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Parent Borrower or any Lender at any reasonable
time, subject to reasonable advance notice.

    (v)        Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an Assignee, the Assignee’s completed
administrative questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

    (c)(i)        Any Lender may, without the consent of the Parent Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (other than competitors of any Group Member) (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Parent Borrower, the
Administrative Agent, the Issuing Lender and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 10.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Parent Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.18, 2.19 and
2.20 to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.7(b)
as though it were a Lender, provided such Participant shall be subject to
Section 10.7(a) as though it were a Lender.

    (ii)        A Participant shall not be entitled to receive any greater
payment under Section 2.18 or 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the Parent
Borrower’s prior written consent. Any Participant that is a Non-U.S. Lender
shall not be entitled to the benefits of Section 2.19 unless such Participant
complies with Section 2.19(d).

        (d)  Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or Assignee for such Lender as a party hereto.

    (e)        The Parent Borrower, upon receipt of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in paragraph (d) above.

    (f)        Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Parent Borrower or the Administrative Agent and
without regard to the limitations set forth in Section 10.6(b). Each of the
Parent Borrower, each Lender and the Administrative Agent hereby confirms that
it will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.

10.7 Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility (with nothing in Section 8 being deemed to
constitute such an allocation), if any Lender (a “Benefitted Lender”) shall
receive any payment of all or part of the obligations owing to it under any Loan
Document by any Loan Party, or receive any collateral in respect thereof
(whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 8(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of such obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of such obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.

(b)     In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without prior notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon the occurrence and during the continuance of an Event of
Default, to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of such Borrower. Each Lender agrees
promptly to notify the Parent Borrower and the Administrative Agent after any
such setoff and application made by such Lender, provided that the failure to
give such notice shall not affect the validity of such setoff and application.

10.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Parent Borrower and the Administrative Agent.

10.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Administrative Agent and the Lenders with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

10.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12 Submission To Jurisdiction; Waivers. Each Borrower hereby irrevocably and
unconditionally:

(a)

submits for itself and its property in any legal action or proceeding relating
to this Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;


(b)

consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;


(c)

agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to the Parent Borrower at its address
referred to in Section 10.2;


(d)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction; and


(e)

waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.


10.13 Acknowledgements. Each Borrower hereby acknowledges that:

(a)

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;


(b)

neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to such Borrower arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and such Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and


(c)

no joint venture is created hereby or by the other Loan Documents or otherwise
exists by virtue of the transactions contemplated hereby among the Lenders or
among the Borrowers and the Lenders.


10.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Parent Borrower having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.

(b)     At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than obligations under or in respect
of Swap Agreements) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents, and the Security
Documents and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Loan Party under the Security
Documents shall terminate, all without delivery of any instrument or performance
of any act by any Person.

10.15 Confidentiality. Each of the Administrative Agent and each Lender agrees
to keep confidential all non-public information provided to it by any Loan
Party, the Administrative Agent or any Lender pursuant to or in connection with
this Agreement that is designated by the provider thereof as confidential and
use such information solely in connection with matters related to the Loan
Documents; provided that nothing herein shall prevent the Administrative Agent
or any Lender from disclosing any such information (a) to the Administrative
Agent, any other Lender or any affiliate thereof in connection with matters
related to the Loan Documents, (b) subject to an agreement to comply with the
provisions of this Section, to any actual or prospective Transferee or any
direct or indirect counterparty to any Swap Agreement (or any professional
advisor to such counterparty) to which the Administrative Agent or such Lender
is a party, (c) to its employees, directors, trustees, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates in
connection with matters related to the Loan Documents, (d) upon the request or
demand of any Governmental Authority, (e) in response to any order of any court
or other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed (other
than, to the knowledge of the relevant Person, in violation of this Agreement),
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document. Notwithstanding anything
herein to the contrary, any party to this Agreement subject to confidentiality
obligations hereunder or under any other related document (and any employee,
representative or other agent of such party) may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to it relating to
such tax treatment and tax structure. However, no such party shall disclose any
information relating to such tax treatment or tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.

10.16 WAIVERS OF JURY TRIAL. EACH BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

10.17 Judgment Currency. (a) The Borrowers’ obligations hereunder and under the
other Loan Documents to make payments in a specified currency (the “Obligation
Currency”) shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
the Obligation Currency, except to the extent that such tender or recovery
results in the effective receipt by the Administrative Agent or a Lender of the
full amount of the Obligation Currency expressed to be payable to the
Administrative Agent or such Lender under this Agreement or the other Loan
Documents. If, for the purpose of obtaining or enforcing judgment against any
Loan Party in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than the Obligation Currency (such other
currency being hereinafter referred to as the “Judgment Currency”) an amount due
in the Obligation Currency, the conversion shall be made, at the rate of
exchange (as quoted by the Administrative Agent or if the Administrative Agent
does not quote a rate of exchange on such currency, by a known dealer in such
currency designated by the Administrative Agent) determined, in each case, as of
the Business Day immediately preceding the date on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

    (b)        If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.

    (c)        For purposes of determining any rate of exchange or currency
equivalent for this Section, such amounts shall include any premium and costs
payable in connection with the purchase of the Obligation Currency.

10.18 Delivery of Addenda. Each initial Lender shall become a party to this
Agreement by delivering to the Administrative Agent an Addendum duly executed by
such Lender.

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the day and year first above written.

ROPER INDUSTRIES, INC. By:_________ Name: Title:   ROPER CAPITAL DEUTSCHLAND
GMBH By:_________ Name: Title:   JPMORGAN CHASE BANK, as Administrative Agent
By:_________ Name: Title:   WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication
Agent By:_________ Name: Title:   MERRILL LYNCH CAPITAL CORPORATION, as a
Documentation Agent By:_________ Name: Title:   BANK ONE, NA, as a Documentation
Agent By:_________ Name: Title:   KEY BANK NATIONAL ASSOCIATION, as a
Documentation Agent By:_________ Name: Title:   KBC BANK DEUTSCHLAND AG, as
initial Alternative Currency Agent By:_________ Name: Title:  